Exhibit 10.1



 

Published CUSIP Number: ________________

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 29, 2014

among

FRANKLIN STREET PROPERTIES CORP.,
as the Borrower,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

successor by merger to, Banc of America Securities LLC

as Sole Bookrunner and Sole Lead Arranger,


CITIZENS BANK, NATIONAL ASSOCIATION

as Syndication Agent


REGIONS BANK

as Syndication Agent


BANK OF MONTREAL

as Syndication Agent


COMPASS BANK

as Documentation Agent

 

PNC BANK, NATIONAL ASSOCIATION

as Documentation Agent

 

 

 

 

TABLE OF CONTENTS

Section Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1     1.01 Defined
Terms 1 1.02 Other Interpretive Provisions 25 1.03 Accounting Terms 25 1.04
Rounding 26 1.05 Times of Day 26 1.06 Letter of Credit Amounts 26       ARTICLE
II. THE COMMITMENTS AND CREDIT EXTENSIONS 26     2.01 Committed Loans 26 2.02
Borrowings, Conversions and Continuations of Committed Loans 26 2.03
Intentionally Omitted 28 2.04 Letters of Credit 28 2.05 Swing Line Loans 34 2.06
Prepayments 36 2.07 Termination or Reduction of Revolver Commitments 37 2.08
Repayment of Loans 37 2.09 Interest 37 2.10 Fees 38 2.11 Computation of Interest
and Fees 39 2.12 Evidence of Debt 39 2.13 Payments Generally; Administrative
Agent’s Clawback 39 2.14 Sharing of Payments by Lenders 41 2.15 Extension of
Revolver Maturity Date 41 2.16 Increase in Commitments 42 2.17 Cash Collateral
43 2.18 Defaulting Lenders 44       ARTICLE III. TAXES, YIELD PROTECTION AND
ILLEGALITY 46     3.01 Taxes 46 3.02 Illegality 49 3.03 Inability to Determine
Rates 49 3.04 Increased Costs 50 3.05 Compensation for Losses 51 3.06 Mitigation
Obligations; Replacement of Lenders 51 3.07 Survival 52       ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 52     4.01 Conditions of Initial
Credit Extension 52 4.02 Conditions to all Credit Extensions 53      

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES 54     5.01 Existence, Qualification
and Power 54 5.02 Authorization; No Contravention 54 5.03 Governmental
Authorization; Other Consents 54 5.04 Binding Effect 54 5.05 Financial
Statements; No Material Adverse Effect 54 5.06 Litigation 55 5.07 No Default 55
5.08 Ownership of Property; Liens 55 5.09 Environmental Compliance 55 5.10
Insurance 55 5.11 Taxes 55 5.12 ERISA Compliance 56 5.13 Subsidiaries; Other
Equity Investments 56 5.14 Margin Regulations; Investment Company Act 57 5.15
Disclosure 57 5.16 Compliance with Laws 57 5.17 Taxpayer Identification Number
57 5.18 OFAC; Anti-Corruption Laws; PATRIOT Act 57 5.19 REIT Status 57 5.20
Solvency 57 5.21 Eligible Unencumbered Property Pool Properties 57       ARTICLE
VI. AFFIRMATIVE COVENANTS 58     6.01 Financial Statements 59 6.02 Certificates;
Other Information 59 6.03 Notices 60 6.04 Payment of Taxes 61 6.05 Preservation
of Existence, Etc 61 6.06 Maintenance of Properties 61 6.07 Maintenance of
Insurance 61 6.08 Compliance with Laws 61 6.09 Books and Records 61 6.10
Inspection Rights 62 6.11 Use of Proceeds 62 6.12 Subsidiary Guarantors 62 6.13
REIT Status 63 6.14 Reserved 63 6.15 Material Contracts 63 6.16 Further
Assurances 63       ARTICLE VII. NEGATIVE COVENANTS 63     7.01 Liens 63 7.02
Investments 63 7.03 Indebtedness 64 7.04 Fundamental Changes 64 7.05
Dispositions 64 7.06 Reserved 65 7.07 Change in Nature of Business 65 7.08
Transactions with Affiliates 65 7.09 Burdensome Agreements 65

ii

 

 

7.10 Use of Proceeds 65 7.11 Financial Covenants 65 7.12 Organizational
Documents 66 7.13 Sanctions 66 7.14 Sale Leasebacks 66 7.15 Prepayments of
Indebtedness 66 7.16 Changes in Accounting 67       ARTICLE VIII. EVENTS OF
DEFAULT AND REMEDIES 67     8.01 Events of Default 67 8.02 Remedies Upon Event
of Default 68 8.03 Application of Funds 69       ARTICLE IX. ADMINISTRATIVE
AGENT 70     9.01 Appointment and Authority 70 9.02 Rights as a Lender 70 9.03
Exculpatory Provisions 70 9.04 Reliance by Administrative Agent 71 9.05
Delegation of Duties 71 9.06 Resignation of Administrative Agent 71 9.07
Non-Reliance on Administrative Agent and Other Lenders 72 9.08 No Other Duties,
Etc 72 9.09 Administrative Agent May File Proofs of Claim 72 9.10 Release of
Subsidiary Guarantors 72       ARTICLE X. MISCELLANEOUS 73     10.01 Amendments,
Etc 73 10.02 Notices; Effectiveness; Electronic Communication 73 10.03 No
Waiver; Cumulative Remedies; Enforcement 75 10.04 Expenses; Indemnity; Damage
Waiver 76 10.05 Payments Set Aside 77 10.06 Successors and Assigns 77 10.07
Treatment of Certain Information; Confidentiality 81 10.08 Right of Setoff 81
10.09 Interest Rate Limitation 82 10.10 Counterparts; Integration; Effectiveness
82 10.11 Survival of Representations and Warranties 82 10.12 Severability 82
10.13 Replacement of Lenders 82 10.14 Governing Law; Jurisdiction; Etc 83 10.15
Waiver of Jury Trial 83 10.16 No Advisory or Fiduciary Responsibility 84 10.17
Electronic Execution of Assignments and Certain Other Documents 84 10.18 USA
PATRIOT Act 84 10.19 Time of the Essence 84 10.20 ENTIRE AGREEMENT 85 10.21
Release of Wholly-Owned Subsidiaries as Borrowers 85       SIGNATURES S-1

iii

 

SCHEDULES

1 Released Borrower Entities 2.01 Commitments and Applicable Percentages 5.05
Supplement to Interim Financial Statements 5.06 Litigation 5.09 Environmental
Disclosure Items 5.12(d) Pension Plan Obligations 5.13 Subsidiaries; Other
Equity Investments 5.21 Eligible Unencumbered Property Pool Properties 7.02(g)
Investments 7.08 Transactions with Affiliates 10.02 Administrative Agent’s
Office; Certain Addresses for Notices 10.06(b)(v) Competitors of Borrower

 

EXHIBITS

Form of

A Committed Loan Notice B Opinion Matters C Swing Line Loan Notice D-1 Revolver
Note D-2 Term Note E Compliance Certificate F-1 Assignment and Assumption F-2
Administrative Questionnaire G Form of Subsidiary Guaranty H Certificate to
Accompany Request for Credit Extension

 

 

iv

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of October 29, 2014 among FRANKLIN STREET PROPERTIES CORP., a Maryland
corporation (the “Borrower”) each lender from time to time party hereto either
as a result of such party’s execution of this Agreement as a “Lender” as of the
date hereof or as a result of such party being made a “Lender” hereunder by
virtue of an executed Assignment and Assumption (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

A.     The Borrower, certain of Borrower’s Wholly-Owned Subsidiaries, Bank of
America, N.A., as administrative agent, and certain Lenders are parties to an
Amended and Restated Credit Agreement dated as of September 27, 2012 as amended
by a First Amendment to Amended and Restated Credit Agreement dated August 23,
2013 (the “Original Credit Agreement”), which Original Credit Agreement
provides, among other things, for revolving loans to be made by the Lenders to
the borrowers thereunder and letters of credit to be issued by the issuing
lender thereunder in an aggregate principal amount not exceeding $500,000,000.00
and a term loan to be made by the Lenders to the borrowers thereunder in a
principal amount not exceeding $400,000,000.00.

B.     The parties hereto have requested that the Original Credit Agreement be
amended and restated in its entirety to provide, among other things, for the
Borrower to become the sole borrower and changes to certain financial covenants.

C.     The term loan made under the Original Credit Agreement is fully advanced
and remains outstanding under this Agreement and those revolving loans made
under the Original Credit Agreement remain advanced and outstanding under this
Agreement.

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree to amend and restate
the Original Credit Agreement in its entirety effective as of the date hereof to
read as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS 

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Adjusted EBITDA” means, for the most recently ended fiscal quarter of Borrower,
EBITDA of the Consolidated Parties less Capital Reserves for all Properties for
such period.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. In no event shall
Administrative Agent or any Lender be deemed to be an Affiliate of the Borrower.

“Aggregate Commitments” means the aggregate at any one time of: (i) the
Aggregate Revolver Commitments; and (ii) the Aggregate Term Commitments.

1

 

 

“Aggregate Revolver Commitments” means the Commitments of all the Lenders
(including any Defaulting Lender) to make the Revolver Committed Loans, as
adjusted from time to time in accordance with the terms of this Agreement. The
Aggregate Revolver Commitments as of the Closing Date shall be $500,000,000. The
Aggregate Revolver Commitments may increase in accordance with Section 2.16

“Aggregate Term Commitments” means the Commitments of all the Lenders (including
any Defaulting Lender), to make the Term Loan. The Aggregate Term Commitments as
of the Closing Date shall be $400,000,000.

“Agreement” means this Credit Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulation of any jurisdiction
applicable to Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Percentage” means (i) with respect to any Revolver Committed Loans,
Swing Line Loans and L/C Obligations and determinations made pursuant to this
Agreement in respect thereof, the Applicable Revolver Percentage of any Lender
and (ii) with respect to any Term Committed Loans and determinations made
pursuant to this Agreement in respect thereof, the Applicable Term Loan
Percentage of any Lender.

“Applicable Revolver Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Revolver Commitments represented by such Lender’s Revolver Commitment at such
time, subject to adjustment as provided in this Agreement, including without
limitation, in Section 2.18. If the commitment of each Lender to make Revolver
Committed Loans and Swing Line Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Revolver Commitments have expired, then the Applicable Revolver
Percentage of each Lender shall be determined based on the Applicable Revolver
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments permitted hereunder. The initial Applicable Revolver
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Term Loan Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate Term
Commitments represented by such Lender’s Term Loan Commitment at such time,
subject to adjustment as provided in this Agreement, including without
limitation, in Section 2.18. If the commitment of each Lender to make Term
Committed Loans have been terminated pursuant to Section 8.02 or if the
Aggregate Term Commitments have expired, then the Applicable Term Loan
Percentage of each Lender shall be determined based on the Applicable Term Loan
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments permitted hereunder. The initial Applicable Term Loan
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means the following for the Term Loan and the Revolving Loans:

“Applicable Rate for the Term Loan” means, from time to time, the following
percentages per annum applicable to the Term Loan based on the Borrower’s Credit
Rating pursuant to the following grid:

Level Credit
Rating Eurodollar
Rate Margin Base Rate
Margin I A-/A3 (or higher) 0.950% 0.000% II BBB+/Baa1 1.025% 0.025% III BBB/Baa2
1.200% 0.200% IV BBB-/Baa3 1.450% 0.450% V <BBB-/Baa3 1.900% 0.900%

 

2

 

 

“Applicable Rate for Revolving Loans” means, from time to time, the following
Eurodollar Rate Margins and Base Rate Margins per annum applicable to the
Revolving Loans based on the Borrower’s Credit Rating pursuant to the following
grid:

Level Credit
Rating Eurodollar Rate
Margin and
Letters of Credit Facility
Fee Base Rate
Margin I A-/A3 (or higher) 0.875% 0.125% 0.000% II BBB+/Baa1 0.925% 0.150%
0.000% III BBB/Baa2 1.050% 0.200% 0.050% IV BBB-/Baa3 1.250% 0.250% 0.250% V
<BBB-/Baa3 1.650% 0.300% 0.650%

 

During any period that the Borrower has two Credit Ratings that are not
equivalent, then the Applicable Rate for the Term Loan, the Applicable Rate for
Revolving Loans and the Facility Fee will be determined based on the higher
rating. During any period that the Borrower only has one Credit Rating, then the
Applicable Rate for the Term Loan, the Applicable Rate for Revolving Loans and
the Facility Fee will be determined based on that Credit Rating. During any
period that the Borrower has no Credit Rating, then Applicable Rate for the Term
Loan, the Applicable Rate for Revolving Loans and the Facility Fee will be
determined based on Level V of the applicable grid above. Any change in the
Borrower’s Credit Rating which would cause it to move to a different Level shall
be effective as of the first day of the first calendar month immediately
following such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means MLPF&S in its capacity as sole bookrunner and sole lead
arranger.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

3

 

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2013
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolver Maturity Date, (b) the date of termination of
the Aggregate Revolver Commitments pursuant to Section 2.07, and (c) the date of
termination of the commitment of each Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by the Administrative Agent as its “prime rate”, (b) the Federal
Funds Rate plus 1/2 of 1% (0.50%), and (c) the Eurodollar Rate for a one-month
Interest Period plus 1.00%. The “prime rate” is a rate set by the Administrative
Agent based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that bears interest based on
the Base Rate.

“BMO Loan Documents” means that certain Credit Agreement dated as of the date
hereof by and among, inter alia, Borrower and Bank of Montreal and the
documents, instruments and agreements in connection therewith.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Committed Loan, means any such day that
is also a London Banking Day.

“Capitalization Rate” means seven percent (7.0%) for each CBD or Urban Infill
Property and seven and one-half percent (7.5%) for each Suburban Property.

“Capital Reserve” means for any period and with respect to a Property (other
than any Projects Under Development), an amount equal to the product of (i) the
gross leaseable area contained in such Property (in square feet), multiplied by
(ii) $0.30 per annum.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

4

 

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition, (b) U.S. dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
of recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-2
or the equivalent thereof or from Moody’s is at least P-2 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than two (2) years from the date of acquisition, (c) commercial
paper and variable or fixed rate notes issued by any Approved Bank (or by the
parent company thereof) or any variable rate commercial paper or notes issued
by, or guaranteed by, any domestic corporation rated A-2 (or the equivalent
thereof) or better by S&P or P-2 (or the equivalent thereof) or better by
Moody’s and maturing within one (1) year of the date of acquisition,
(d) repurchase agreements with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which any Consolidated Party shall have a perfected first
priority security interest (subject to no other Liens) and having, on the date
of purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations and (e) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $50,000,000 and the portfolios
of which invest principally in Investments of the character described in the
foregoing subdivisions (a) through (d).

“CBD or Urban Infill Property” means (a) any Property listed on Schedule 5.21
and identified as a CBD or Urban Infill Property, and (b) any other improved
Property which is located in markets with characteristics similar to those
identified in clause (a) and is designated by the Administrative Agent and the
Borrower as a CBD or Urban Infill Property from time to time.

“Certificate to Accompany Request for Credit Extension” means a certificate
substantially in the form of Exhibit H.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, promulgation, implementation, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority (including, without limitation, all requests, rules,
guidelines or directives in connection with Dodd-Frank Wall Street Reform and
Consumer Protection Act regardless of the date enacted, adopted or issued).
Notwithstanding the foregoing, for purposes of this Agreement, all requests,
rules, guidelines or directives in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act shall be deemed to be a Change in Law
regardless of the date enacted, adopted, implemented or issued and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities shall be deemed to be a Change in Law regardless of the
date adopted, issued, promulgated or implemented.

“Change of Control” means: (a) an event or series of related events by which any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 30%
or more of the equity securities of Borrower entitled to vote for members of the
board of directors or equivalent governing body of Borrower on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or

5

 

 

(b) an event or series of events by which during any period of twelve (12)
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of Borrower cease to be composed of individuals (i)
who were members of that board or equivalent governing body on the first day of
such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of the board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to (a) make Revolver
Committed Loans and a Term Committed Loan to the Borrower pursuant to
Section 2.01 and Section 2.16, (b) purchase participations in L/C Obligations,
and (c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Committed Borrowing” means a borrowing consisting of a Revolver Committed Loan
or a Term Committed Loan and, in the case of Eurodollar Rate Committed Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Committed Loan” or “Committed Loans” means the Revolver Committed Loan and the
Term Committed Loan made by the Lenders to the Borrower pursuant to this
Agreement, as the context so requires.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which, shall be
substantially in the form of Exhibit A, or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
(provided that any such form does not contain a reaffirmation of representations
upon a conversion from one Type of Loan to another or upon the continuation of a
Loan), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Consolidated Parties” means a collective reference to Borrower and its
consolidated Subsidiaries, as determined in accordance with GAAP; and
“Consolidated Party” means any one of them. Sponsored REITS shall be deemed not
included as Consolidated Parties under this Agreement and the Loan Documents.

“Contractual Obligation” means, as to any Person, any material provision of any
material security issued by such Person or of any material agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

6

 

 

“Credit Rating” means the rating assigned by a Rating Agency to the Borrower or
to senior unsecured long term Indebtedness of the Borrower.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that with the giving of any notice, the
passage of time, or both, would be an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) any
Applicable Rate for Revolving Loans or Applicable Rate for the Term Loan, as the
case may be, applicable to Base Rate Committed Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Committed Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate for Revolving Loans or Applicable Rate for the Term Loan, as the
case may be) otherwise applicable to such Loan plus 2% per annum, and (b) when
used with respect to Letter of Credit Fees, a rate equal to the Applicable Rate
for Revolving Loans plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent or the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding set forth in Section 4.02 (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in writing) has not been satisfied, (b) has notified the Borrower or
the Administrative Agent in writing that it does not intend to comply with its
funding obligations (unless such writing states that such position is based on
such Lender’s determination that a condition precedent to funding in Section
4.02 (which condition precedent, together with any applicable default, shall be
specifically identified in such writing) cannot be satisfied), (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Person” means a Person (a) listed in the annex to, or otherwise
subject to the provisions of, any Executive Order imposing Sanctions; (b) named
as a “Specially Designated National and Blocked Person” (an “SDN”) on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list (the “SDN List”)
or is otherwise the subject of any Sanctions; or (c) in which a Person on the
SDN List has 50% or greater ownership interest or that is otherwise controlled
by an SDN.

“Disposition” or “Dispose” means the sale, transfer, license, lease (including
any ground lease) or other disposition (including any sale and leaseback
transaction but excluding any real estate space lease made in a property by a
Person in the normal course of such Person’s business operations) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. For the avoidance of doubt, any
assignment or other disposition for collateral or security purposes shall not
constitute a Disposition under this Agreement and the other Loan Documents.

“Documentation Agent” means Compass Bank and PNC Bank, National Association.,
each in its capacity as documentation agent, or any successor documentation
agent.

7

 

 

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means for the Consolidated Parties, for the most recently ended fiscal
quarter of Borrower, without duplication, the sum of (a) net income of the
Consolidated Parties, in each case, excluding any non recurring or extraordinary
gains and losses for such period (but including syndication fees), plus (b) any
amount which, in the determination of net income for such period pursuant to
clause (a) above, has been deducted for or in connection with (i) Interest
Expense (plus, amortization of deferred financing costs, to the extent included
in the determination of Interest Expense under GAAP), (ii) income taxes, and
(iii) depreciation and amortization, all determined in accordance with GAAP for
such period plus (c) the Consolidated Parties’ Equity Percentage of the above
attributable to Unconsolidated Affiliates.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Unencumbered Property Pool” means, collectively, Properties of the
Borrower and its Wholly-Owned Subsidiaries and any 1031 Intermediary (other than
unimproved land) each of which Properties meets the following criteria:

1.The Property is 100% fee owned (or ground leased) by Borrower or any
Wholly-Owned Subsidiary or any 1031 Intermediary (ground leases to be
Financeable Ground Leases approved by the Administrative Agent in its reasonable
discretion, provided, however, that ground leases of real property ancillary to
the primary use of a Property (such as a ground lease of parking facilities
ancillary to a Property owned in fee by a Borrower) shall not require approval
by the Administrative Agent);

2.The Property is primarily an industrial, office, flex, or apartment property;

3.The Property is located in the continental United States;

4.The Property or ownership thereof is not subject to any Liens or Negative
Pledges except for liens (and under documents related thereto) specified in
subsections (i)-(v), inclusive, of the definition of Permitted Liens and the
owner of the Property does not have any Recourse Indebtedness (unless such owner
is Borrower);

5.The owner of the Property has the right to sell, transfer or dispose of such
Property, provided that if any such Property is subject to a Financeable Ground
Lease approved by Administrative Agent the owner shall be deemed to have the
right to sell, transfer or dispose of such Property if the lessor is required to
approve of or consent to any sale, transfer or disposition based on reasonable
objective criteria as to the creditworthiness or line of business of the
transferee or delivery of customary assignment and assumption agreements from
the transferor and transferee; and

6.The Property is free of all structural defects or major architectural
deficiencies, title defects, Environmental Liability or other adverse matters
that would materially impair the value of the Property.

“Environmental Complaint” means any complaint, order, demand, citation or notice
threatened or issued in writing to any Consolidated Party by any Governmental
Authority with regard to Releases or noise emissions in violation of
Environmental Laws or any other alleged violation of Environmental Laws
affecting any Consolidated Party or any of their respective Properties.

“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, governmental restrictions, rules and judgments, orders
or decrees of any Governmental Authority with jurisdiction over the Property of
a Consolidated Party relating to pollution and the protection of the environment
from contamination by, or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

8

 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Consolidated Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials on or from the Property of a Consolidated Party, or (c) the
release or threatened release of any Hazardous Materials into the environment
from a Property of a Consolidated Party.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Percentage” means, with respect to any Person, the aggregate ownership
percentage of such Person in each Unconsolidated Affiliate, which shall be
calculated as follows: (a) for calculation of Indebtedness or liabilities, such
Person’s nominal capital ownership interest in the Unconsolidated Affiliate as
set forth in the Unconsolidated Affiliate’s organizational documents, or, if
greater, the amount or percentage of such items allocated to such Person, or for
which such Person is directly or indirectly responsible, pursuant to the terms
of the applicable joint venture agreement (or similar governing agreement) or
applicable law and (b) for all other purposes, the greater of (i) such Person’s
nominal capital ownership interest in the Unconsolidated Affiliate as set forth
in the Unconsolidated Affiliate’s organizational documents, and (ii) such
Person’s economic ownership interest in the Unconsolidated Affiliate, reflecting
such Person’s share of income and expenses of the Unconsolidated Affiliate.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Committed Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

9

 

 

 

Eurodollar Rate  =  Eurodollar Base Rate 1.00 – Eurodollar Reserve Percentage

 

If the Eurodollar Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.

Where,

“Eurodollar Base Rate” means: (a) for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
on the applicable Bloomberg Screen page (or such other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurodollar Base Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Committed
Loan being made, continued or converted by the Administrative Agent and with a
term equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two London Banking
Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Committed Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate
Committed Loan being made or maintained and with a term equal to one month would
be offered by the Administrative Agent’s London Branch (or if the Administrative
Agent has no London Branch, then the London Branch of any major US national
banking association reasonably selected by the Administrative Agent) to major
banks in the London interbank Eurodollar market at their request at the date and
time of determination.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Committed Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest
based on clause (a) of the definition of Eurodollar Base Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Commitment” has the meaning specified in Section 2.15(b)(iii).

“Excluded Subsidiary” means, as of any date of determination, (a) any Subsidiary
that is not a Wholly-Owned Subsidiary of the Borrower, (b) any Subsidiary that
is an Immaterial Subsidiary, and (c) any Subsidiary (i) that holds title to
assets which are collateral for any Secured Indebtedness of such Subsidiary or
which is a Subsidiary that is a single asset entity and has incurred or assumed
Nonrecourse Indebtedness; and (ii) which is prohibited from guarantying or
otherwise being liable for the Indebtedness of any other person pursuant to (x)
any document, instrument or agreement evidencing such Secured Indebtedness or
Nonrecourse Indebtedness or (y) a provision of such Subsidiary’s organizational
documents which provision was included in such Subsidiary’s organizational
documents as a condition to the extension of such Secured Indebtedness or
Nonrecourse Indebtedness.

10

 

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise Taxes imposed on it
(in addition to or in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located or by any jurisdiction
as a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (or any political subdivision thereof), other
than any such connection arising solely from such recipient having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document, (b) any branch profits Taxes imposed
by the United States or any similar Tax imposed by any other jurisdiction in
which the Borrower is located, (c) any backup withholding Tax that is required
by the Code to be withheld from amounts payable to a Lender that has failed to
comply with Section 3.01(e), (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding Tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 3.01(a)(ii) or (c) and (e) any Taxes imposed under FATCA.

“Facility Fee” is defined in Section 2.10(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent. If the Federal Funds Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement

“Fee Letter” means the letter agreement, dated September 25, 2014, among
Borrower, Administrative Agent and Arranger as amended or supplemented from time
to time.

“Financeable Ground Lease” means, a ground lease that provides protections for a
potential leasehold mortgagee (“Mortgagee”) which include, among other things
(a) a remaining term, including any optional extension terms exercisable
unilaterally by the tenant, of no less than twenty-five (25) years from the
Closing Date, (b) that the ground lease will not be terminated until the
Mortgagee has received notice of a default, has had a reasonable opportunity to
cure or complete foreclosure, and has failed to do so, (c) provision for a new
lease on the same terms to the Mortgagee as tenant if the ground lease is
terminated for any reason or other protective provisions reasonably acceptable
to Administrative Agent, (d) non-merger of the fee and leasehold estates, (e)
transferability of the tenant’s interest under the ground lease without any
requirement for consent of the ground lessor unless based on reasonable
objective criteria as to the creditworthiness or line of business of the
transferee or delivery of customary assignment and assumption agreements from
the transferor and transferee, and (f) that insurance proceeds and condemnation
awards from the leasehold interest will be applied pursuant to the terms of the
applicable leasehold mortgage.

11

 

 

“Fixed Charges” means, for the Consolidated Parties, for the most recently ended
fiscal quarter of Borrower, without duplication, the sum of (a) Interest
Expense, plus (b) scheduled principal payments on Indebtedness, exclusive of (i)
any voluntary prepayments made by a Consolidated Party and (ii) balloon, bullet
or similar principal payments which repay Indebtedness in full, plus (c)
Preferred Dividends paid during such period, if any, plus the Consolidated
Parties’ Equity Percentage of the above clauses (a) and (b) for Unconsolidated
Affiliates.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer) or any
other Lender that is not a “United States Person” within the meaning of Section
7701(a)(30) of the Code. For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time when there is a Defaulting Lender,
(a) with respect to the L/C Issuer, such Defaulting Lender’s Applicable Revolver
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolver Percentage of Swing Line Loans other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been paid in full in cash, and (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or the payment or performance of such Indebtedness,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness of any other Person,
whether or not such Indebtedness is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

12

 

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
similar substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Immaterial Subsidiary” means as of any date of determination, any Subsidiary
holding assets (excluding earnest money deposits for the purchase of real
estate) which contribute less than $100,000 to Total Asset Value. Any Subsidiary
formed for the purpose of purchasing real estate shall be deemed to be an
Immaterial Subsidiary prior to purchase of such real estate and regardless of
the amount of any earnest money deposit funded in connection therewith.

“Indebtedness” means, without duplication, all obligations of the following
types:

(a)     all obligations for borrowed money and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

(b)     all direct or contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(c)     any net obligation under any Swap Contract, the amount of which on any
date shall be deemed to be the Swap Termination Value thereof as of such date.

(d)     all obligations to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);

(e)     any capital lease or Synthetic Lease Obligation, the amount of which as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date;

(f)     all obligations to purchase, redeem, retire, defease or otherwise make
any payment in respect of any Equity Interest in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, provided, the foregoing shall be excluded from Indebtedness if the
obligation is neither scheduled nor permitted to become due and payable on or
prior to the date on which the Obligations are scheduled to be due and payable
in full; and

(g)     without duplication, all Guarantees in respect of any of the foregoing.

For all purposes hereof, the Indebtedness shall include the Indebtedness of any
partnership or Joint Venture (other than a Joint Venture that is itself a
corporation, limited partnership or limited liability company) in which a Person
is a general partner or a joint venturer, unless such Indebtedness is
Nonrecourse Indebtedness. Indebtedness shall not include the Indebtedness of
Sponsored REITs.

“Indemnified Taxes” means Taxes other than (i) Excluded Taxes and (ii) Other
Taxes imposed under non-US Law rather than US Law.

13

 

 

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means goodwill, the purchase price of acquired assets in
excess of fair market value thereof, trademarks, trade names, service marks,
brand names, copyrights, patents and licenses, and rights with respect to the
foregoing.

“Interest Expense” means for the Consolidated Parties, without duplication,
total interest expense incurred (in accordance with GAAP), including capitalized
interest plus the Consolidated Parties’ Equity Percentage of the same for
Unconsolidated Affiliates.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Committed Loan, the last day of each Interest Period applicable to such Loan and
the Revolver Maturity Date; provided, however, that if any Interest Period for a
Eurodollar Rate Committed Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Committed Loan (including
a Swing Line Loan), the last Business Day of each calendar month and the
Revolver Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Committed Loan, the period
commencing on the date such Eurodollar Rate Committed Loan is disbursed or
converted to or continued as a Eurodollar Rate Committed Loan and ending on the
date one, two, three or six months thereafter (in each case subject to
availability), as selected by the Borrower in its Committed Loan Notice provided
that:

(i)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Committed Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

(ii)     any Interest Period pertaining to a Eurodollar Rate Committed Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period;

(iii)     no Interest Period for a Revolver Committed Loan shall extend beyond
the Revolver Maturity Date; and

(iv)     no Interest Period for a Term Committed Loan shall extend beyond the
Term Loan Maturity Date.

“Internal Control Event” means fraud that involves the officers of Borrower
listed in clause (a) of the definition of “Responsible Officer” who have control
over financial reporting, as described in the Securities Laws.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

14

 

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Borrower or in favor of the L/C Issuer and relating
to such Letter of Credit.

“Joint Venture” shall mean any Person in which a Consolidated Party owns an
Equity Interest, but that is not a Wholly-Owned Subsidiary of such Consolidated
Party. Sponsored REITS shall not be Joint Ventures.

“Joint Venture Projects” shall mean all Projects with respect to which a
Consolidated Party holds, directly or indirectly, an interest that is less than
100%. Projects owned by Sponsored REITS shall not be Joint Venture Projects.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolver
Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each lender from time to time party hereto as a result of (i)
such party’s execution of this Agreement as a “Lender” as of the Closing Date or
(ii) such party’s execution by joinder of an amendment to this Agreement to
increase the Aggregate Revolver Commitments pursuant to Section 2.16 hereof,
pursuant to which joinder such party agrees to be bound by the terms of this
Agreement as a “Lender” or (iii) such party being made a “Lender” hereunder by
virtue of an executed Assignment and Assumption.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder.

15

 

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

“Letter of Credit Issuance Expiration Date” means the day that is seven (7) days
prior to the Revolver Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” means an amount up to ten percent (10%) of the
Aggregate Revolver Commitments. The Letter of Credit Sublimit is part of, and
not in addition to, the Aggregate Commitments.

“Leverage Ratio” means, at any time, Total Indebtedness divided by the Total
Asset Value, expressed as a percentage.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
encumbrance, lien (statutory or other excepting any liens for taxes not yet due
and payable), charge, or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any other encumbrance
on title to or ownership of real property securing the payment of money, and any
financing lease having substantially the same economic effect as any of the
foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement, if any, creating or perfecting rights in Cash Collateral pursuant to
the provisions of Section 2.17 of this Agreement, any Subsidiary Guaranty issued
pursuant to Section 6.12 hereof, and any other documents, instruments or
agreements executed and delivered by Borrower related to the foregoing,
including, without limitation, the Fee Letter but specifically excluding that
certain Mandate Letter and attached Summary of Terms dated September 25, 2014 by
and among the Borrower, Administrative Agent and Arranger.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, properties or financial condition
of the Consolidated Parties (including without limitation, Borrower), taken as a
whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Documents or of the ability of
the Borrower and the Subsidiary Guarantors, taken as a whole, to perform their
obligations under the Loan Documents to which they are a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against Borrower or any Subsidiary Guarantor of any Loan Document
to which it is a party.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated successor by
merger to, Banc of America Securities LLC.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” shall mean (a) any mortgage, deed of trust, deed to secure debt or
similar security instrument (regardless of priority) made or to be made by any
entity or person owning an interest in real estate granting a lien on such
interest in real estate as security for the payment of Indebtedness and (b) any
mezzanine indebtedness relating to such real estate interest and secured by the
Equity Interests of the direct or indirect owner of such real estate interest.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which Borrower
or any ERISA Affiliate makes or is obligated to make contributions, or during
the preceding five plan years, has made or been obligated to make contributions.

16

 

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA
and subject to Title IV of ERISA.

“Negative Pledge” shall mean with respect to a given asset, any provision of a
document, instrument or agreement which prohibits the creation or assumption of
any Lien on such asset as security for Indebtedness of the Person owning such
asset or any other Person; provided, however, that the following shall not
constitute a Negative Pledge: (i) an agreement that prohibits, restricts or
conditions a Person’s ability to create or assume a Lien on its or its
Subsidiary’s assets, provided that such agreement permits the creation or
assumption of Liens upon the satisfaction or maintenance of one or more
specified ratios, (ii) an agreement that uses such asset as a borrowing base
measurement, (iii) any Negative Pledge required by law; (iv) customary
provisions in leases, licenses and other contracts restricting the pledge or
assignment thereof; (v) Negative Pledges contained in any agreement relating to
the sale of any Subsidiary or any assets pending such sale; provided, that in
any such case, the Negative Pledge applies only to the Subsidiary or the assets
that are the subject of such sale; and (vi) Negative Pledges contained in any
Financeable Ground Leases approved by the Administrative Agent.

“Net Operating Income” or “NOI” means, for any Property owned by any
Consolidated Party and for the most recently ended fiscal quarter of Borrower
for which financial information has been, or simultaneously with such
determination will be, delivered to the Administrative Agent, the sum of the
following (without duplication and determined on a consistent basis with prior
periods): (a) rents and other revenues received or earned in the ordinary course
from such Property (including, without limitation, (i) revenues from the
straight-lining of rents; and (ii) proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid, excluding interest, and inclusive of an
appropriate accrual for expenses related to the ownership, operation or
maintenance of such Property during the respective period, including but not
limited to property taxes, assessments and the like, insurance, utilities,
payroll costs, maintenance, repair and landscaping expenses, marketing expenses,
and general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, as applicable, but specifically excluding general
overhead expenses of the Borrower or any Subsidiary and any property management
fees) minus (c) the Capital Reserves for such Property as of the end of such
period minus (d) without duplication an imputed management fee in the amount of
3% of the gross revenues for such Property for such period.

“Nonrecourse Indebtedness” means Secured Indebtedness that is only recourse to
all assets of a Person as a result of customary exceptions to non-recourse
liability such as fraud, misapplication of funds, environmental indemnities, and
other similar exceptions, and is otherwise contractually limited to specific
assets of a Person encumbered by a lien securing such indebtedness.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Loans and the Term Loan made by such Lender, substantially
in the form of Exhibits D-1 and D-2.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Borrower arising under any Loan Document with respect
to any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees under the Loan
Documents that accrue after the commencement by or against Borrower of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

17

 

 

“Original Credit Agreement” means collectively, that certain Amended and
Restated Credit Agreement dated September 27, 2012, as amended, among Borrower,
certain Wholly-Owned Subsidiaries of Borrower, Bank of America, N.A., as
administrative agent, and a syndicate of Lenders.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies imposed under U.S. Law
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except for any Excluded Taxes.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of PUB. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time and any successor
statute.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Permitted Liens” means (i) liens for taxes, assessments or governmental charges
unpaid and diligently contested in good faith by the Borrower or a Subsidiary
unless payment is required prior to the contesting of any such taxes and
provided no enforcement proceedings have been commenced with respect to any lien
filed in connection with such dispute and adequate reserves have been
established (or are adequately bonded) for such taxes, assessments or
governmental charges; (ii) liens for taxes, assessments or governmental charges
not yet due and payable; (iii) (A) liens for labor, materials or supplies and
any other liens (exclusive of those securing Indebtedness) which do not
materially interfere with the use of the Properties comprising the Eligible
Unencumbered Property Pool or the operation of the business of the Borrower or a
Subsidiary and are either bonded or do not exceed in the aggregate at any one
time $5,000,000.00; and (B) zoning restrictions, easements, rights of way,
covenants, reservations and other rights, restrictions or encumbrances on use,
which do not which do not materially interfere with the use of the Properties
comprising the Eligible Unencumbered Property Pool or the operation of the
business of the Borrower; (iv) liens in favor of Borrower or a Wholly-Owned
Subsidiary in connection with a 1031 Property; (v) liens deemed to occur by
virtue of investments described in clause (d) of the definition of Cash
Equivalents; (vi) liens on Cash Collateral; (vii) Liens consisting of deposits
or pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workmen’s compensation, unemployment
insurance or similar applicable Laws; (viii) Liens and rights of pledge and
setoff of banks, financial institutions and securities intermediaries in respect
of deposits and accounts maintained in the ordinary course of business and not
securing Indebtedness; (ix) Liens solely on any cash earnest money deposits made
by the Borrower or a Subsidiary in connection with any letter of intent or
purchase agreement; and (x) liens on property existing at the time of
acquisition and refinancing of such liens, liens securing Secured Indebtedness,
liens on the Equity Interests of Excluded Subsidiaries, and liens securing
judgments not constituting an Event of Default under Section 8.01(h), all in
amounts complying with the applicable financial covenants set forth in Section
7.11 hereof.

18

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Borrower or any
ERISA Affiliate or any such Plan to which Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees and not excluded under
Section 4 of ERISA.

“Platform” has the meaning specified in Section 6.02.

“Preferred Dividends” shall mean, with respect to any Person, dividends or other
distributions which are payable to holders of any Equity Interests in such
Person which entitle the holders of such Equity Interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of Equity Interests in such Person.

“Projects” shall mean any and all parcels of real property owned by any
Consolidated Party or with respect to which the Consolidated Party owns an
interest (whether directly or indirectly) on which are located improvements with
a gross leasable area in excess of 50,000 square feet or with respect to which
construction and development of such improvements are under development.

“Projects Under Development” means any Project under development or
redevelopment by any Consolidated Party (a) classified as construction in
progress on Borrower’s quarterly financial statements; or (b) as to which a
certificate of occupancy has not been issued.

“Properties” means, as of any date of determination, interests in real property,
together with all improvements thereon, owned by Borrower or any Consolidated
Party, as applicable; and “Property” means any one of them.

“Public Lender” has the meaning specified in Section 6.02.

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

“Recourse Indebtedness” means any Indebtedness other than Nonrecourse
Indebtedness.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property of a Consolidated
Party, including the movement of any Hazardous Materials through or in the air,
soil, surface water, groundwater, of any Property of a Consolidated Party.

19

 

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b)  with respect
to an L/C Credit Extension, a Letter of Credit Application, and (c) with respect
to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, no less than two (2)
Lenders having at least 51% of the Aggregate Commitments or, if the commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, no less than
two (2) Lenders holding in the aggregate at least 51% of the Total Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided, that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Requirements” means any law, ordinance, code, order, rule or regulation of any
Governmental Authority relating in any way to the acquisition, ownership,
construction, use, occupancy and operation of the Properties comprising the
Eligible Unencumbered Property Pool.

“Responsible Officer” means, as applicable, (a) the chief executive officer,
president, chief operating officer, chief investment officer, chief financial
officer, treasurer, assistant treasurer, general counsel or controller of
Borrower or the president of FSP Property Management LLC, and (b) solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or assistant secretary of Borrower, and (c) solely for purposes of
notices given pursuant to Article II, any other officer of Borrower so
designated by any of the foregoing officers in a notice to Administrative Agent
and (d) solely for purposes of the delivery of any covenant compliance and/or
absence of default certifications pursuant to Sections 4.01, 4.02, and 6.02(a),
the chief executive officer, president, chief financial officer or treasurer of
Borrower. Any document delivered hereunder that is signed by a Responsible
Officer shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
Borrower.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of the Equity Interests of any
Consolidated Party, now or hereafter outstanding (excluding any payment of
dividends or other distributions by Borrower based on Borrower’s good faith
estimate of its projected or estimated taxable income or otherwise as necessary
to retain Borrower’s status as a REIT, to meet the distribution requirements of
Section 857 of the Internal Revenue Code or to eliminate any Taxes to which
Borrower would otherwise be subject), (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of the Equity Interests of any Consolidated
Party, now or hereafter outstanding, and (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of the Equity Interests of any Consolidated Party,
now or hereafter outstanding.

“Revolver Committed Loan” has the meaning specified in Section 2.01(a).

“Revolver Extended Maturity Date” means October 29, 2019.

“Revolver Initial Maturity Date” means October 29, 2018.

“Revolver Loan Commitment” means, as to each Lender, such Lender’s obligation to
make a Revolving Loan pursuant to Section 2.01(a), in an amount up to, but not
exceeding, the amount set forth for such Lender on Schedule 2.01 as such
Lender’s “Revolver Loan Commitment” as may be amended pursuant to Section 2.16.

20

 

 

“Revolver Maturity Date” means the later of (a) the Revolver Initial Maturity
Date and (b) if maturity is extended pursuant to Section 2.15, the Revolver
Extended Maturity Date; provided, however, that, in each case, if such date is
not a Business Day, the Revolver Maturity Date shall be the next preceding
Business Day.

“Revolving Loan(s)” means a loan(s) made by a Lender to the Borrower pursuant to
Section 2.01(a).

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means all Indebtedness of a Person that is secured by a
mortgage, deed of trust, lien, pledge, encumbrance or other security interest.

“Securities Holdings” shall mean common stock, preferred stock, other capital
stock, beneficial interests in trusts, membership interests in limited liability
companies and other Equity Interests in entities (other than consolidated
Subsidiaries, unconsolidated Subsidiaries and Sponsored REITS, and other than
property that is included as “Cash Equivalents,” “Cash” or “Marketable
Securities” on Borrower’s balance sheet). The value of Securities Holdings shall
be calculated on the basis of the lower of cost or market value as shown on
Borrower’s balance sheet.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Sponsored REIT” shall have the same meaning as such term is used in Borrower’s
filings with the SEC. For the avoidance of doubt, a “Sponsored REIT” shall
include a Wholly-Owned Subsidiary of Borrower during the period prior to its
syndication.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. Sponsored REITs shall not be considered Subsidiaries.

“Subsidiary Guarantor” means any Subsidiary that is a guarantor of the
Obligations pursuant to Section 6.12 hereof.

“Subsidiary Guaranty” means a Guarantee of the Obligations entered into by a
Subsidiary Guarantor pursuant to Section 6.12 hereof.

“Suburban Property” means (a) any Property listed on Schedule 5.21 and
identified as a Suburban Property, or (b) any other improved Property that does
not meet the definition of a CBD or Urban Infill Property.

21

 

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement used to document
transactions of the type set forth in clause (a) hereof (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more readily available quotations provided by any recognized dealer in such Swap
Contracts (which may include a Lender or any Affiliate of a Lender) or any
independent valuation source reasonably acceptable to the Administrative Agent
(Administrative Agent agrees that Chatham Financial is a reasonably acceptable
independent valuation source).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which shall be substantially in the form of Exhibit C, or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) (provided that any such form does not contain a
reaffirmation of representations upon a conversion from one Type of Loan to
another or upon the continuation of a Loan), appropriately completed and signed
by a Responsible Officer of the Borrower.

“Swing Line Sublimit” means an amount up to ten percent (10%) of the Aggregate
Revolver Commitments. The Swing Line Sublimit is part of, and not in addition
to, the Aggregate Commitments.

“Syndication Agent” means Citizens Bank, National Association, Regions Bank and
Bank of Montreal, each in its capacity as syndication agent, or any successor
syndication agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taking” means any condemnation for public use of, or damage by reason of, the
action of any Governmental Authority, or any transfer by private sale in lieu
thereof, either temporarily or permanently.

“Tangible Net Worth” means, for the Consolidated Parties, as of the most
recently ended fiscal quarter of Borrower, the excess of Total Assets over Total
Liabilities, and less the sum of:

22

 

 

 

(a)     the total book value of all assets of the Consolidated Parties properly
classified as Intangible Assets; plus

(b)     all amounts representing any write-up in the book value of any assets of
the Consolidated Parties resulting from a revaluation thereof subsequent to the
balance sheet date; plus

(c)     to the extent otherwise includable in the computation of Tangible Net
Worth, any subscriptions receivable.

Total Assets and Total Liabilities shall also exclude an asset or liability
created by the Swap Termination Value.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term Committed Loan” has the meaning specified in Section 2.01(b).

“Term Loan” means the term loan made by the Lenders to the Borrower pursuant to
Section 2.01(b).

“Term Loan Commitment” means, as to each Lender, such Lender’s obligation to
make a Term Loan on the Closing Date pursuant to Section 2.01(b), in an amount
up to, but not exceeding, the amount set forth for such Lender on Schedule 2.01
as such Lender’s “Term Loan Commitment”.

“Term Loan Maturity Date” means September 27, 2017.

“Threshold Amount” means without duplication (a) with respect to Nonrecourse
Indebtedness, such Indebtedness having an aggregate outstanding principal amount
of at least $40,000,000 individually or when aggregated with all such
Indebtedness and (b) with respect to any other Indebtedness of such Person, such
Indebtedness having an aggregate outstanding principal amount of at least
$20,000,000 individually or when aggregated with all such Indebtedness. For
clarification purposes, no Indebtedness and no Guarantee shall be attributed to
any Person hereunder (for purposes of determination of the Threshold Amount of
Indebtedness of a Person, including whether or not such Indebtedness is
Nonrecourse Indebtedness unless such Person is the borrower, guarantor or
primary obligor thereof and, if a guarantor, such Indebtedness or Guarantee, as
applicable, shall be deemed to be in the amount of such guaranty (and shall
exclude any and all guaranties that are not in liquidated amounts).

“Total Assets” means all assets of the Consolidated Parties determined in
accordance with GAAP.

“Total Asset Value” means, without duplication, for the most recently ended
fiscal quarter of Borrower, with respect to the Consolidated Parties on a
consolidated basis, the sum of (a) the quotient of annualized NOI for such
fiscal quarter minus the aggregate amount of NOI attributable to each Property
sold or otherwise disposed of during such fiscal quarter minus the aggregate
amount of NOI attributable to each Property acquired during the last four fiscal
quarters, divided by the Capitalization Rate plus (b) the acquisition cost of
each Property acquired during such prior four fiscal quarters, plus (c)
unrestricted cash and Cash Equivalents, plus (d) the book value of unimproved
land holdings, plus (e) the book value of construction in progress, plus (f) the
carrying value of performing mortgage loans to Sponsored REITs, plus (g) the
carrying value of preferred stock investments in Sponsored REITs as shown on
Borrower’s financial statements.

“Total Indebtedness” means all Indebtedness of the Consolidated Parties
determined on a consolidated basis plus the Consolidated Parties’ Equity
Percentage of Indebtedness of Unconsolidated Affiliates.

“Total Liabilities” means all liabilities of the Consolidated Parties determined
in accordance with GAAP.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

23

 

 

“Total Secured Indebtedness” means, all Indebtedness of the Consolidated Parties
that is secured by a mortgage, deed of trust, lien, pledge, encumbrance or other
security interest, and the Consolidated Parties’ Equity Percentage of the above
of Unconsolidated Affiliates.

“Type” means with respect to a Committed Loan, its character as a Base Rate
Committed Loan or a Eurodollar Rate Committed Loan.

“Unconsolidated Affiliate(s)” means, with respect to any Person (the “parent”),
at any date, any corporation, limited liability company, partnership,
association or other entity that is an Affiliate of such Person, the accounts of
which would not be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with full consolidation method GAAP as of such date. Unless otherwise
specified, all references herein to “Unconsolidated Affiliate” or to
“Unconsolidated Affiliates” shall refer to an Unconsolidated Affiliate or
Unconsolidated Affiliates of the Consolidated Parties. Unconsolidated Affiliates
shall not include any Sponsored REIT.

“Unencumbered Asset Value” means, without duplication, for the most recently
ended fiscal quarter of Borrower, with respect to the Eligible Unencumbered
Property Pool, the sum of (a) the quotient of annualized Unencumbered NOI for
such fiscal quarter minus the aggregate amount of NOI attributable to each
Property sold or removed from the Eligible Unencumbered Property Pool during
such fiscal quarter minus the aggregate amount of NOI attributable to each
Property acquired or added to the Eligible Unencumbered Property Pool during the
last four fiscal quarters, divided by the Capitalization Rate, plus (b) the
acquisition cost of each Property acquired or added to the Eligible Unencumbered
Property Pool during such prior four fiscal quarters. For the purposes of
calculating the Unencumbered Asset Value, the value of any one Property in the
Eligible Unencumbered Property Pool may not exceed 20% of the aggregate value of
the Eligible Unencumbered Property Pool.

“Unencumbered NOI” means, the Net Operating Income from the entire Eligible
Unencumbered Property Pool for the fiscal quarter most recently ending.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Unsecured Indebtedness” means all Indebtedness which is not secured by a Lien
on any property.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled. Except as otherwise specifically noted, each reference to
“Wholly-Owned Subsidiary” contained herein shall be to Subsidiaries of the
Consolidated Parties meeting the qualifications noted above. Sponsored REITs
shall not be considered Wholly-Owned Subsidiaries.

“1031 Intermediary” means a Person in such person’s capacity as an intermediary
or accommodation holder in connection with an exchange of property by Borrower
or a Wholly-Owned Subsidiary intended to qualify under Section 1031 of the Code.

“1031 Property” means a property whose legal title or other indicia of ownership
is held by a 1031 Intermediary for the benefit of Borrower or a Wholly-Owned
Subsidiary as part of a 1031 tax exchange intended to qualify under Section 1031
of the Code.

24

 

 

1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)     All references herein to the “knowledge” of the Borrower shall be deemed
to mean the actual knowledge of the chief executive officer, president, chief
financial officer, treasurer, secretary, assistant secretary, chief operating
officer or general counsel of Borrower.

1.03     Accounting Terms. Generally, all accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect on the date of
this Agreement (subject to subsection (a) below) from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(a)     Changes in GAAP. If at any time any change in GAAP (or any requirement
with respect to adoption of International Financial Reporting Standards) would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (or any requirement with respect to adoption of
International Financial Reporting Standards) (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein (or prior to such requirement with respect to adoption of
International Financial Reporting Standards) and (ii) Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP (or before and after
giving effect to such requirement with respect to adoption of International
Financial Reporting Standards).

25

 

 

(b)     Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that Borrower is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

1.04     Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05     Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06     Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS 

2.01     Committed Loans.

(a)     Subject to the terms and conditions set forth herein, each Lender
severally agrees to make revolving loans (each such loan, a “Revolver Committed
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolver Loan Commitment; provided,
however, that after giving effect to any Committed Borrowing, (i) the
Outstanding Amount of Revolver Committed Loans and Swing Line Loans and L/C
Obligations shall not exceed the Aggregate Revolver Commitments and (ii) the
Total Outstandings owed to any Lender shall not exceed such Lender’s Commitment.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.06, and reborrow under this Section 2.01. Revolver Committed
Loans may be Base Rate Committed Loans or Eurodollar Rate Committed Loans, as
further provided herein.

(b)     Subject to the terms and conditions set forth herein, on the Closing
Date, each Lender severally agrees to make a term loan (each such loan, a “Term
Committed Loan”) the Borrower in the aggregate principal amount equal to the
Lender’s Term Loan Commitment. As long as no Event of Default occurs, the Term
Loan shall mature on the Term Loan Maturity Date. The Borrower may not reborrow
any portion of the Term Loan once repaid. Term Committed Loans may be Base Rate
Committed Loans or Eurodollar Rate Committed Loans, as further provided herein.

2.02     Borrowings, Conversions and Continuations of Committed Loans.

(a)     Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Committed Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone, or (B) a Committed Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Administrative Agent of a Committed Loan Notice. Each such Committed Loan
Notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Committed Loans or of any
conversion of Eurodollar Rate Committed Loans to Base Rate Committed Loans, and
(ii) on the requested date of any Borrowing of Base Rate Committed Loans. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Committed Loans
shall be in a principal amount of $1,000,000 or a whole

26

 

 

multiple of $500,000 in excess thereof. Except as provided in Sections 2.04(c)
and 2.05(c), each Borrowing of or conversion to Base Rate Committed Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Committed Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, a one (1) month Eurodollar
Rate Committed Loan. Any such automatic conversion to one (1) month Eurodollar
Rate Committed Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurodollar Rate Committed
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Committed Loans in any such Committed Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b)     Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans (provided, however, that in the case of
Borrowings of Eurodollar Committed Loans, such notice shall be given to each
Lender not later than 11:00 a.m. two Business Days prior to the requested date
of such Borrowing), and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Committed Loans described
in the preceding subsection. In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to such Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c)     Except as otherwise provided herein, a Eurodollar Rate Committed Loan
may be continued or converted only on the last day of an Interest Period for
such Eurodollar Rate Committed Loan. During the existence of a Default, the
Required Lenders may elect not to permit any Loans to be made as, converted to
or continued as Eurodollar Rate Committed Loans.

(d)     The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Committed Loans upon determination of such interest rate. At any time that
Base Rate Committed Loans are outstanding, the Administrative Agent shall notify
the Borrower and the Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

(e)     After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than six Interest Periods in
effect with respect to Eurodollar Rate Committed Loans.

27

 

 

2.03     Intentionally Omitted.

2.04     Letters of Credit.

(a)     The Letter of Credit Commitment.

(i)     Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Issuance Expiration Date, to issue
Letters of Credit for the account of the Borrower, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or for the account of the Borrower on behalf of a
Subsidiary and any drawings thereunder; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (x) the Outstanding
Amount of Revolver Committed Loans and Swing Line Loans and L/C Obligations
shall not exceed the Aggregate Revolver Commitments, (y) the aggregate
Outstanding Amount of the Revolver Committed Loans of any Lender, plus such
Lender’s Applicable Revolver Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolver Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolver Commitment, and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii)     The L/C Issuer shall not issue any Letter of Credit, if:

(A)     subject to Section 2.04(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B)     the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Issuance Expiration Date, except the expiry date of the
requested Letter of Credit may occur up to twelve (12) months following the
Letter of Credit Issuance Expiration Date provided Borrower has, at least thirty
(30) days prior to such Letter of Credit Issuance Expiration Date, fully Cash
Collateralized such Letter of Credit in accordance with Section 2.17(a) hereof.

(iii)     The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

28

 

 

(B)     the issuance of the Letter of Credit would violate one or more written
policies of the L/C Issuer applicable to letters of credit generally;

(C)     except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;

(D)     the Letter of Credit is to be denominated in a currency other than
Dollars;

(E)     any Lender is at that time a Defaulting Lender, unless the L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its reasonable discretion) with the Borrower
or such Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.18(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
reasonable discretion; or

(F)     the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.

(iv)     The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(v)     The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vi)     The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b)     Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

29

 

 

(ii)     Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. The Administrative Agent will provide
any Letter of Credit Application received by the Administrative Agent to the
Lenders. Unless the L/C Issuer has received written notice from any Lender, the
Administrative Agent or Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Revolver Percentage times the amount of such Letter of Credit.

(iii)     If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Issuance Expiration
Date or, if such Letter of Credit has been fully Cash Collateralized in
accordance with Section 2.17(a) hereof on or prior to the date that is thirty
(30) days prior to the Revolver Maturity Date, the date which is up to twelve
(12) months following such Letter of Credit Issuance Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.04(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension (but only if such
election is consistent with the terms of the applicable Letter of Credit and the
Borrower would not be entitled to the issuance of such Letter of Credit in its
revised form (as extended) under the terms hereof) or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment and the Administrative Agent will provide such copies to the Lenders.

(c)     Drawings and Reimbursements; Funding of Participations.

(i)     Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. (or, in
the event the Borrower has not been notified of such drawing prior to such time,
within 2 hours of receipt of such notice) on the date of any payment by the L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing. If the Borrower fails to so reimburse the
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Revolver
Percentage thereof. In such event, the Borrower shall be deemed to

30

 

 

have requested a Committed Borrowing of a Revolver Committed Loan of Base Rate
Committed Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Committed Loans, but subject
to the amount of the unutilized portion of the Aggregate Revolver Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.04(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii)     Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Revolver Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.04(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of a Revolver Committed Loan of Base Rate Committed
Loans because the conditions set forth in Section 4.02 cannot be satisfied or
for any other reason, the Borrower shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate from and after the
date that is five (5) days after the date of such demand. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.04(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.04.

(iv)     Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Revolver
Percentage of such amount shall be solely for the account of the L/C Issuer.

(v)     Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)     If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

31

 

 

(d)     Repayment of Participations.

(i)     At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will promptly distribute to such
Lender its Applicable Revolver Percentage thereof in the same funds as those
received by the Administrative Agent.

(ii)     If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Revolver Percentage thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)     Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)     any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)     the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary, provided that nothing in this subsection (e) shall impair the rights
of the Borrower under subsection (f).

32

 

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)     Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g)     Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of
the ISP shall apply to each standby Letter of Credit and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(h)     Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable Revolver
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate for Revolving Loans per annum times the
daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.04 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Revolver Percentages allocable to
such Letter of Credit pursuant to Section 2.18(a)(iv), with the balance of such
fee, if any, payable to the L/C Issuer for its own account. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the date on which such Letter of Credit expires or is drawn on in
accordance with the terms hereof and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate for
Revolving Loans during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
for Revolving Loans separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

33

 

 

(i)     Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit equal to the greater of (A)
$1,500 per Letter of Credit on the date of issuance of the applicable Letter of
Credit and, if applicable, each renewal date for such Letter of Credit and (B)
0.125% per annum of the issued and undrawn amount of such Letter of Credit,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the date on which such Letter of
Credit expires in accordance with the terms hereof and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j)     Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)     Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.05     Swing Line Loans.

(a)     The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.05, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolver Percentage
of the Outstanding Amount of Revolver Committed Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of the Swing Line
Lender’s Revolver Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Outstanding Amount of Revolver Committed Loans and
Swing Line Loans and L/C Obligations shall not exceed the Aggregate Revolver
Commitments, and (ii) the aggregate Outstanding Amount of the Revolver Committed
Loans of any Lender (other than the Swing Line Lender), plus such Lender’s
Applicable Revolver Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Revolver Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Revolver Loan Commitment,
and provided, further, that (A) the Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan and (B) Swing Line
Loans may not be outstanding for more than ten (10) total Business Days (in the
aggregate) during any calendar month period. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.05, prepay under Section 2.06, and reborrow under this
Section 2.05. Each Swing Line Loan shall be a Base Rate Committed Loan.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Revolver Percentage times the
amount of such Swing Line Loan.

34

 

 

(b)     Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$500,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.05(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c)     Refinancing of Swing Line Loans.

(i)     The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Revolving Loan Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Revolver
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Committed Loans, but
subject to the unutilized portion of the Aggregate Revolver Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Revolver Percentage of the amount specified in
such Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral provided
for this purpose for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 3:00 p.m. on the day specified in such Committed
Loan Notice provided the Lenders have received a copy of the Committed Loan
Notice by 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.05(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.05(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.05(c)(i) shall be deemed payment in respect of such
participation.

(iii)     If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

35

 

 

(iv)     Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.05(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.05(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d)     Repayment of Participations.

(i)     At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will promptly
distribute to such Lender its Applicable Revolver Percentage thereof in the same
funds as those received by the Swing Line Lender.

(ii)     If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Revolver Percentage thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e)     Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.05 to refinance such Lender’s Applicable Revolver
Percentage of any Swing Line Loan, interest in respect of such Applicable
Revolver Percentage shall be solely for the account of the Swing Line Lender.

(f)     Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.06     Prepayments.

(a)     The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) two Business Days prior
to any date of prepayment of Eurodollar Rate Committed Loans and (B) on the date
of prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar
Rate Committed Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (iii) any prepayment of Base Rate
Committed Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment, whether such prepayment shall be of a Revolving Loan
or a Term Loan, and the Type(s) of Committed Loans to be prepaid and, if
Eurodollar Rate Committed Loans are to be prepaid, the Interest Period(s) of
such Loans. If Borrower shall fail to notify if the prepayment shall be a
Revolving Loan or a Term Loan, then the prepayment shall be deemed to be of a
Revolving Loan. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Committed Loan shall be accompanied by all accrued interest on
the amount prepaid, together with any additional amounts required pursuant to
Section 3.05, if any. Subject to Section 2.18, each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

36

 

 

(b)     The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c)     If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall immediately upon demand
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.06(c) unless after the prepayment in full of the Committed Loans and
Swing Line Loans the Total Outstandings exceed the Aggregate Commitments then in
effect.

2.07     Termination or Reduction of Revolver Commitments. The Borrower may,
upon notice to the Administrative Agent, terminate the Aggregate Revolver
Commitments, or from time to time permanently reduce the Aggregate Revolver
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (iii) the Borrower shall not terminate or reduce the Aggregate
Revolver Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Revolver Commitments shall be applied to the
Commitment of each Lender according to its Applicable Revolver Percentage. All
fees accrued until the effective date of any termination of the Aggregate
Revolver Commitments shall be paid on the effective date of such termination.

2.08     Repayment of Loans.

(a)     The Borrower shall repay to the Lenders on the Revolver Maturity Date
the aggregate principal amount of Revolver Committed Loans outstanding on such
date.

(b)     The Borrower shall repay to the Lenders on the Term Loan Maturity Date
the aggregate principal amount of Term Committed Loans outstanding on such date.

(c)     The Borrower shall repay each Swing Line Loan on the earliest to occur
of (i) the date five (5) Business Days after such Loan is made; (ii) the date,
if any, in a given calendar month on which Swing Line Loans have been
outstanding hereunder for ten (10) total Business Days (in the aggregate) during
such calendar month and (iii) the Revolver Maturity Date.

(d)     The Borrower shall Fully Satisfy all other Obligations (to the extent
not specified in subsections 2.08(a), 2.08 (b) or 2.08(c) above) on or prior to
the earlier of (i) the date on which payment of such Obligations are required to
be paid pursuant to the terms hereof or of the other Loan Documents, and (ii)
the later of (1) the Revolver Maturity Date, and (2) the Term Loan Maturity
Date; provided, however, that L/C Obligations that have been fully Cash
Collateralized as of the date that is thirty (30) days prior to the Letter of
Credit Issuance Expiration Date in accordance with Section 2.17(a) hereof may
remain outstanding for a period of up to twelve (12) months following the
Revolver Maturity Date (subject to the earlier expiration of such L/C
Obligations pursuant to the terms of the applicable Letter of Credit).

2.09     Interest.

(a)     Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Committed Loan that is a Revolving Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the applicable
Eurodollar Rate margin identified in the definition of Applicable Rate for
Revolving Loans; (ii) each Base Rate Committed Loan that is a Revolving Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
applicable Base Rate margin identified in the definition of Applicable Rate for
Revolving Loans; (iii) each Eurodollar Rate Committed Loan that is a Term Loan
shall bear

37

 

 

interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
applicable Eurodollar Rate margin identified in the definition of Applicable
Rate for the Term Loan; (iv) each Base Rate Committed Loan that is a Term Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
applicable Base Rate margin identified in the definition of Applicable Rate for
the Term Loan; (v) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the applicable Base Rate margin identified in the
definition of Applicable Rate for Revolving Loans.

(b)     i)     If any amount of principal of any Loan is not paid within five
(5) days after the date when due (other than at the Revolver Maturity Date,
whether at stated maturity or by acceleration, as to which such five (5) day
period shall not apply), such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the applicable Default
Rate to the fullest extent permitted by applicable Laws.

(ii)     If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid within five (5) days after the date
when due (other than at the Revolver Maturity Date, whether at stated maturity
or by acceleration, as to which such five (5) day period shall not apply), then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
applicable Default Rate to the fullest extent permitted by applicable Laws.

(iii)     Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the applicable Default Rate to the fullest extent permitted
by applicable Laws.

(iv)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.10     Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.04:

(a)     Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee (the “Facility Fee”) equal to the applicable facility fee percentage
identified in the definition of Applicable Rate for Revolving Loans per annum
times the actual daily amount of the Aggregate Commitments (or, if the Aggregate
Commitments have terminated, on the Outstanding Amount of all Committed Loans,
Swing Line Loans and L/C Obligations), regardless of usage, subject to
adjustment as provided in Section 2.18. The Facility Fee shall accrue at all
times during the Availability Period (and thereafter so long as any Committed
Loans, Swing Line Loans or L/C Obligations remain outstanding), including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period
(and, if applicable, thereafter on demand). The Facility Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate for
Revolving Loans during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate for Revolving Loans separately for each
period during such quarter that such Applicable Rate was in effect.

(b)     Other Fees.

(i)     Without duplication of the requirements hereof, the Borrower shall pay
to the Administrative Agent, and MLPF&S, for their own respective account fees
in the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever
unless mutually agreed by the parties to the Fee Letter.

38

 

 

(ii)     Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing (and approved by MLPF&S and Administrative
Agent) in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

2.11     Computation of Interest and Fees.

All computations of interest for Base Rate Committed Loans (including Base Rate
Committed Loans determined by reference to the Eurodollar Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.13(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.12     Evidence of Debt.

(a)     The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b)     In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.13     Payments Generally; Administrative Agent’s Clawback.

(a)     General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 1:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office and if such payments by Borrower are made to
Administrative Agent by 1:00 p.m., the Administrative Agent will distribute such
funds to Lenders specified in this Section 2.13(a) on that same Business Day.
All payments received by the Administrative Agent after 1:00 p.m. shall be
deemed received on the next succeeding Business Day (and shall be distributed to
the Lenders in accordance with this Section 2.13(a) on such next succeeding
Business Day) and any applicable interest or fee shall continue to accrue. If
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

39

 

 

(b)     ii)     Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Committed Loans (or,
in the case of any Committed Borrowing of Base Rate Committed Loans, prior to
12:00 noon on the date of such Committed Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Committed Loans, that such Lender has made
such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Committed Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Committed Loans. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii)     Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d)     Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c), except as provided in Section
2.18(a)(iv).

40

 

 

(e)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)     the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.17, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower
or any Affiliate thereof (as to which the provisions of this Section shall
apply).

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

2.15     Extension of Revolver Maturity Date.

(a)     Initial Revolver Maturity Date. Subject to extension pursuant to the
terms and conditions set forth in clause (b) of this Section 2.15 and subject to
the provisions of clause (c) of this Section 2.15, the Revolver Maturity Date
shall be the Revolver Initial Maturity Date.

(b)     Extended Revolver Maturity Date Option. Not more than 90 days and not
less than 30 days prior to the Revolver Initial Maturity Date, the Borrower may
request in writing that the Lenders extend the term of this Agreement to the
Revolver Extended Maturity Date. Such extension option shall be subject solely
to the satisfaction of the following requirements:

(i)     at the Revolver Initial Maturity Date, there shall not exist any Default
or Event of Default;

(ii)     the Borrower shall, on the Revolver Initial Maturity Date, deliver to
the Administrative Agent a certificate of Borrower dated as of the Revolver
Initial Maturity Date (in sufficient copies for each Lender) signed by a
Responsible Officer (A) certifying and attaching the resolutions adopted by
Borrower approving or consenting to such extension, and (B) certifying and
attaching an update to Schedule 5.13 setting forth a complete and accurate list
of all Subsidiaries, Joint Ventures and Unconsolidated Affiliates of Borrower
and all Sponsored REITS of Borrower, and (C) certifying that, before and after
giving effect to such extension, (1) the representations and warranties
contained in Article V of the Credit Agreement are true and correct in all
material respects on and as of the Revolver Initial Maturity Date, except (x) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are

41

 

 

true and correct in all material respects as of such earlier date, and (y)
except that for purposes of this Section 2.15, (I) the representations and
warranties contained in subsections (a), (b) and (c) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01; and (II) the representations and
warranties contained in Section 5.13 shall be deemed to refer to the most recent
update to Schedule 5.13 furnished pursuant to Sections 2.15 and 6.02(a)(ii), and
shall be true and correct in all material respects as of the effective date of
such update, and (III) the representations and warranties contained in the first
and second sentences of Section 5.21 shall be deemed to refer to the most recent
update to Schedule 5.21 furnished pursuant to Section 6.02(a)(i), and shall be
true and correct in all material respects as of the effective date of such
update, and (2) no Default or Event of Default exists; and

(iii)     the Borrower shall, at the Revolver Initial Maturity Date, deliver to
the Administrative Agent (for the pro rata benefit of the Lenders based on their
respective Commitments) an extension fee equal to twenty hundredths of one
percent (0.20%) of the then-existing Aggregate Revolver Commitments (whether
funded or unfunded), provided, however, that the Commitment of a Defaulting
Lender shall be excluded from the Aggregate Commitments upon which the extension
fee is calculated to the extent that such Defaulting Lender’s Commitment has not
been reallocated to or assumed by the non-Defaulting Lenders (the “Excluded
Commitment”), and provided, further that, without duplication of any amounts
paid by Borrower, to the extent such Defaulting Lender ceases to be a Defaulting
Lender, Borrower shall deliver to the Administrative Agent, within ten days of
written notice from Administrative Agent, a fee for payment to such Defaulting
Lender equal to the product of (x) twenty hundredths of one percent (0.20%) of
the Excluded Commitment multiplied by (y) a ratio the numerator of which is the
number of days remaining to the Revolver Extended Maturity Date from the date
the Defaulting Lender ceases to be a Defaulting Lender and the denominator of
which is 365.

(c)     Conflicting Provisions. This Section shall supersede any provisions in
Section 10.01 to the contrary.

2.16     Increase in Commitments.

(a)     Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time request an increase in the Aggregate Revolver Commitments
by an amount (for all such requests, in the aggregate) not exceeding
$250,000,000; provided that (I) any such request for an increase shall be in a
minimum amount of $25,000,000, and (II) the Borrower may make a maximum of three
(3) such requests. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders). Any
increase of the Aggregate Revolver Commitments pursuant to this Section 2.16
shall be subject to the agreement of one or more Lenders or Eligible Assignees
(who may or may not then be a Lender hereunder) to provide such increased
Revolver Loan Commitments pursuant to the terms hereof.

(b)     Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolver Loan Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Revolver Percentage of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Revolver Loan Commitment.

(c)     Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld, conditioned or delayed), the Borrower and/or MLPF&S may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance reasonably satisfactory to the Borrower, Administrative
Agent and their respective counsel. Arranger shall use its best efforts to
procure such additional or increased Revolver Loan Commitments, and facilitate
such increase in the Aggregate Revolver Commitments, and Borrower shall
reasonably cooperate with Arranger to obtain new Commitments to support any such
increase in the Revolver Loan Commitments, provided that Borrower will
coordinate all such efforts (including, without limitation, any communications
(written, electronic or oral) with any prospective lending source) through the
Arranger. In no event shall any Lender be obligated to provide an additional
Revolver Loan Commitment.

42

 

 

(d)     Effective Date and Allocations. If the Aggregate Revolver Commitments
are increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

(e)     Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of Borrower dated as of the Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer (i) certifying and
attaching the resolutions adopted by Borrower approving or consenting to such
increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except (1) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, and (2)
except that for purposes of this Section 2.16, (x) the representations and
warranties contained in subsections (a), (b) and (c) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01; and (y) the representations and
warranties contained in Section 5.13(a) shall be deemed to refer to the most
recent update to Schedule 5.13(a) furnished pursuant to Section 6.02(a)(ii) and
shall be true and correct in all material respects as of the effective date of
such update, (z) the representations and warranties contained in the first and
second sentences of Section 5.21 shall be deemed to refer to the most recent
update to Schedule 5.21 furnished pursuant to Section 6.02(a)(i), and shall be
true and correct in all material respects as of the effective date of such
update, and (B) no Default or Event of Default exists. The Borrower shall prepay
any Revolver Committed Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolver Committed Loans ratable with any
revised Applicable Revolver Percentages arising from any nonratable increase in
the Revolver Loan Commitments under this Section. The Applicable Revolver
Percentages of the Lenders shall be recalculated concurrently with the
effectiveness of any increase in the Aggregate Revolver pursuant to this Section
2.16.

(f)     Conflicting Provisions. This Section shall supersede any provisions in
Section 10.01 to the contrary. Without limiting the foregoing, an increase in
Aggregate Revolver Commitments pursuant to this Section 2.16 and any amendments
to this Agreement made to evidence such increase shall not require the consent
of any Lender not participating in such increase.

2.17     Cash Collateral.

(a)     Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing which Borrower has not reimbursed in the time and in the manner
required by this Agreement, or (ii) if, as of the Letter of Credit Issuance
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of the applicable L/C Obligations. At any time that there
shall exist a Defaulting Lender, within 3 Business Days after the request of the
Administrative Agent or any L/C Issuer or Swing Line Lender with Fronting
Exposure (or to the extent such request is made by such L/C Issuer or Swing Line
Lender, within such greater number of Business Days as such L/C Issuer and Swing
Line Lender with Fronting Exposure and the Administrative Agent, to the extent
it has Fronting Exposure with respect to Swing Line Loans, at such time may
agree in their discretion), the Borrower shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
applicable to such Defaulting Lender (after giving effect to Section 2.18(a)(iv)
and any Cash Collateral provided by the Defaulting Lender).

(b)     Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at Bank of America. The Borrower, and
to the extent provided by any Lender, such Lender, shall grant (and subject to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders (including the Swing Line Lender), and
shall agree to maintain, a first priority security interest in all such cash,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

43

 

 

(c)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.04, 2.05, 2.06, 2.18 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d)     Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Borrower shall not be released during the continuance of a Default or an Event
of Default (and following application as provided in this Section 2.17 may, to
the extent there exists an Event of Default, be otherwise applied in accordance
with Section 8.03), and (y) the Person providing Cash Collateral and the L/C
Issuer or Swing Line Lender, as applicable, may agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations.

2.18     Defaulting Lenders.

(a)     Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)     Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)     Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that

44

 

 

Defaulting Lender’s breach of its obligations under this Agreement, provided
that if an Event of Default exists, such payment shall be applied in accordance
with Section 8.03; and eighth, to that Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans or L/C Borrowings in respect
of which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.18(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)     Certain Fees. That Defaulting Lender (x) shall be entitled to receive
any facility fee pursuant to Section 2.10(a) for any period during which that
Lender is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Committed Loans funded by it and (2) its Applicable
Revolver Percentage of the stated amount of Letters of Credit and Swing Line
Loans for which it has provided Cash Collateral pursuant to Section 2.04,
Section 2.05, Section 2.17, or Section 2.18(a)(ii), as applicable (and the
Borrower shall (A) be required to pay to each of the L/C Issuer and the Swing
Line Lender, as applicable, the amount of such fee allocable to its Fronting
Exposure arising from that Defaulting Lender and (B) not be required to pay the
remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.04(h).

(iv)     Reallocation of Applicable Revolver Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.04 and 2.05, the “Applicable Revolver Percentage”
of each non-Defaulting Lender shall be computed without giving effect to the
Commitment of that Defaulting Lender; provided, that, (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists, provided that, on any
date thereafter during such period, to the extent that such Default or Event of
Default has been cured or waived, such reallocation shall occur as of such later
date; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Loans of that Lender.

(b)     Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their applicable Applicable
Percentages (without giving effect to Section 2.18(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

45

 

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY 

3.01     Taxes.

(a)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. iii) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Indemnified Taxes. If, however, applicable Laws require the
Borrower or the Administrative Agent to withhold or deduct any Taxes, such Taxes
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, taking account the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)     If the Borrower or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including both United States
federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with applicable Law, and (C)
to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)     Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c)     Tax Indemnifications. iv) Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) withheld or deducted
by the Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. If the Borrower determines in its good faith
judgment that a reasonable basis exists for contesting an Indemnified Tax, the
Administrative Agent and each Lender shall reasonably cooperate, at no cost or
expense to Administrative Agent or Lender, with the Borrower in challenging such
Indemnified Tax; provided that neither the Administrative Agent nor any Lender
shall be required to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person. The Borrower shall also, and does hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after written
demand therefor, for any amount which a Lender or the L/C Issuer for any reason
fails to pay indefeasibly to the Administrative Agent as required by clause (ii)
of this subsection; provided that, such Lender or the L/C Issuer, as the case
may be, shall indemnify the Borrower to the extent of any payment the Borrower
makes to the Administrative Agent pursuant to this sentence. Any claim against
the Borrower pursuant to this Section must be made within 180 days of the
payment by the Administrative Agent or the Lender to which such claim relates
and must provide reasonable detail regarding the amount of the claim and the
reason thereof. A reasonably detailed certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.

46

 

 

(ii)     Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after written demand therefor, against any and all Excluded Taxes attributable
to such Lender or the L/C Issuer, as the case may be, and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e). A reasonably detailed
certificate as to the amount of such payment or liability delivered to any
Lender or the L/C Issuer by the Administrative Agent or the Borrower shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d)     Evidence of Payments. As soon as practicable, after any payment of Taxes
by the Borrower or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

(e)     Status of Lenders; Tax Documentation. v) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii)     Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A)     any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B)     each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

(I)     executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States is a party and/or certifying non-U.S. status,

(II)     executed originals of Internal Revenue Service Form W-8ECI,

47

 

 

(III)     executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E, or

(V)     executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii)     Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender fails to comply with any
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall (A) enter into such agreements
with the IRS as necessary to establish an exemption from withholding under
FATCA; (B) comply with any certification, documentation, information, reporting
or other requirement necessary to establish an exemption from withholding under
FATCA; (C) provide any documentation reasonably requested by the Borrower or the
Administrative Agent sufficient for the Administrative Agent and the Borrower to
comply with their respective obligations, if any, under FATCA and to determine
that such Lender has complied with such applicable requirements or to determine
the amount to withhold from payment to such Lender; and (D) provide a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Lender certifying that such Lender has
complied with any necessary requirements to establish an exemption from
withholding under FATCA. To the extent that the relevant documentation provided
pursuant to this paragraph is rendered obsolete or inaccurate in any material
respect as a result of changes in circumstances with respect to the status of a
Lender or L/C Issuer, such Lender or L/C Issuer shall, to the extent permitted
by applicable Law, deliver to the Borrower and the Administrative Agent revised
and/or updated documentation sufficient for the Borrower and the Administrative
Agent to confirm such Lender’s or such L/C Issuer’s compliance with their
respective obligations under FATCA

(f)     Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
incurred by the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the L/C Issuer,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the

48

 

 

event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the Administrative Agent, any
Lender or the L/C Issuer be required to pay any amount to the Borrower pursuant
to this subsection the payment of which would place the Administrative Agent,
any Lender or the L/C Issuer in a less favorable net after-Tax position than
such Person would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

3.02     Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Committed Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Committed Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Committed
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Committed
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Committed Loans of such Lender to Base
Rate Committed Loans (the interest rate on which Base Rate Committed Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Committed Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurodollar Rate Committed Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted, together with any additional amounts referenced
pursuant to Section 3.05, if any.

3.03     Inability to Determine Rates. If the Required Lenders determine in
connection with any request for a Eurodollar Rate Committed Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Committed Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Committed
Loan or in connection with an existing or proposed Base Rate Loan, or (c) the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Committed Loan does not adequately and fairly reflect
the cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Committed Loans shall be
suspended (to the extent of the affected Eurodollar Rate Committed Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Committed Loans suspended (to
the extent of the affected Eurodollar Rate Committed Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Committed Loans in the amount specified
therein.

49

 

 

3.04     Increased Costs.

(a)     Increased Costs Generally. If any Change in Law shall:

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;

(ii)     subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Committed Loan made by it, or change the
basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii)     impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Committed Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered; provided that the Borrower
shall not be liable to any Lender or L/C Issuer for costs incurred more than one
hundred eighty (180) days prior to receipt by the Borrower of the certificate
referred to in clause (c) below from such Lender or L/C Issuer.

(b)     Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements or liquidity has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company would have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time, to the extent that such reduction in rate of return is not reflected in
the Base Rate or the Eurodollar Rate, the Borrower will pay to such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered; provided that the Borrower
shall not be liable to any Lender or L/C Issuer for costs incurred more than one
hundred eighty (180) days prior to receipt by the Borrower of the certificate
referred to in clause (c) below from such Lender or L/C Issuer. Each Lender and
the L/C Issuer shall allocate such cost increases among its customers in good
faith and on an equitable basis.

(c)     Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

50

 

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine (9) months prior to the date that such Lender or the L/C Issuer, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05     Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Committed Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)     any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Committed Loan on the date or in the amount notified by the
Borrower; or

(c)     any assignment of a Eurodollar Rate Committed Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Committed Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Committed Loan was in
fact so funded.

3.06     Mitigation Obligations; Replacement of Lenders.

(a)     Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or the Borrower is required to
pay any additional amount to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

(b)     Replacement of Lenders. If any Lender requests compensation under
Sections 3.04 or 3.05, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if a Lender gives notice under Section 3.02, the
Borrower may replace such Lender in accordance with Section 10.13.

51

 

 

3.07     Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 

4.01     Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

(a)     The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

(i)     fully executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and Borrower;

(ii)     Amended and Restated Notes for the Revolving Loans and the Term Loan
executed by the Borrower in favor of each Lender requesting a Note;

(iii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of Borrower as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which Borrower is a party;

(iv)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that Borrower is duly organized or formed, and
that Borrower is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect;

(v)     a favorable opinion of counsel to the Borrower addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit B;

(vi)     a certificate signed by a Responsible Officer certifying (A) that each
Consolidated Party is in compliance in all material respects with all existing
contractual financial obligations except where the failure to comply would not
reasonably be expected to have a Material Adverse Effect, (B) all governmental,
shareholder and third party consents and approvals necessary for the Borrower to
enter into the Loan Documents and perform thereunder, if any, have been
obtained, except where the failure to obtain would not reasonably be expected to
have a Material Adverse Effect, (C) immediately after giving effect to this
Agreement, the other Loan Documents and all the transactions contemplated
therein to occur on such date, (1) to such Responsible Officer’s knowledge, no
Default or Event of Default exists, (2) all representations and warranties
contained herein are true and correct in all material respects, and (3) the
Borrower is in pro forma compliance with each of the financial covenants set
forth in Section 7.11 (and including detailed calculations of each such
financial covenant) for the fiscal quarter ending June 30, 2014 (which
calculation has been delivered to the Administrative Agent prior to Closing);
(D) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied; and (E) that, to such Responsible Officer’s knowledge, there has been
no event or circumstance since the date of the Audited Financial Statements that
has had or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;

(vii)     evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect; and

52

 

 

(viii)     such other assurances, certificates, documents or consents as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b)     There shall not have occurred since June 30, 2014 any event or condition
that has had or would be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect, as determined by Administrative
Agent.

(c)     There shall not exist any action, suit, investigation, or proceeding
pending, or to the knowledge of Borrower, threatened in writing, in any court or
before any arbitrator or Governmental Authority that would reasonably be
expected to have a Material Adverse Effect, as determined by the Administrative
Agent.

(d)     Any fees required to be paid on or before the Closing Date shall have
been paid and all reimbursable expenses for which invoices have been presented
to Borrower on or before the Closing Date shall have been paid.

(e)     Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced to Borrower prior to or on the Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02     Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Committed Loans) is subject to the following conditions
precedent:

(a)     The representations and warranties of the Borrower contained in
Article V of this Agreement shall be true and correct in all material respects
on and as of the date of such Credit Extension, except (i) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, and (ii)
except that for purposes of this Section 4.02, (1) the representations and
warranties contained in subsections (a), (b) and (c) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01; and (2) the representations and
warranties contained in Section 5.13(a) shall be deemed to refer to the most
recent update to Schedule 5.13(a) furnished pursuant to Section 6.02(a)(ii), and
shall be true and correct in all material respects as of the effective date of
such update, and (3) the representations and warranties contained in the first
and second sentences of Section 5.21 shall be deemed to refer to the most recent
update to Schedule 5.21 furnished pursuant to Section 6.02(a)(i), and shall be
true and correct in all material respects as of the effective date of such
update.

(b)     No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c)     Except with respect to any Credit Extension outstanding as of the date
hereof, the Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof, together with a Certificate to Accompany Request
for Credit Extension of a Responsible Officer of the Borrower in the form of
Exhibit H attached hereto.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Committed Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

53

 

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01     Existence, Qualification and Power. Borrower (a) is duly organized or
formed and validly existing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is in good standing, as applicable, under the Laws of the jurisdiction of
its incorporation and is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

5.02     Authorization; No Contravention. The execution, delivery and
performance by Borrower of each Loan Document to which Borrower is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of Borrower’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which Borrower is a party or affecting Borrower or the
properties of Borrower or any of its Subsidiaries or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which
Borrower or its property is subject; or (c) violate any Law.

5.03     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery of, and the performance of the
Borrower’s obligations under this Agreement or any other Loan Document, except
where such approval, consent, exemption, authorization, action, notice or filing
has been obtained or made, and except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

5.04     Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by
Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefore may be brought.

5.05     Financial Statements; No Material Adverse Effect.

(a)     The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other material liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof.

(b)     The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated June 30, 2014, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the Closing Date not otherwise disclosed or referenced (or
otherwise contemplated) in the Form 10-Q report of Borrower filed with the SEC
for the most recent fiscal quarter ended prior to the Closing Date.

54

 

 

(c)     Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

5.06     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) question the validity of this Agreement or any
other Loan Document, or any of the Credit Extensions contemplated hereby, or
(b) except as specifically disclosed in Schedule 5.06, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect,
and there has been no material adverse change in the status, or financial effect
on Borrower or any Subsidiary thereof, of the matters described on
Schedule 5.06.

5.07     No Default. Neither Borrower nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08     Ownership of Property; Liens. Borrower and each Subsidiary of Borrower
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for Permitted Liens and except for such defects in title as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the Borrower and its Subsidiaries is
subject to no Liens, other than Permitted Liens.

5.09     Environmental Compliance. Except as set forth on Schedule 5.09, neither
Borrower nor any Subsidiary (a) has received any written notice or other written
communication or otherwise has knowledge of any Environmental Liability of
Borrower or any Subsidiary which would individually or in the aggregate
reasonably be expected to have a Material Adverse Effect arising in connection
with: (i) any non compliance with or violation of the requirements of any
Environmental Law by Borrower or any Subsidiary, or any permit issued under any
Environmental Law to Borrower or any Subsidiary of Borrower; or (ii) the Release
or threatened Release of any Hazardous Materials into the environment; or (b) to
its knowledge, has threatened or actual liability in connection with the Release
or threatened Release of any Hazardous Materials into the environment which
would individually or in the aggregate reasonably be expected to have a Material
Adverse Effect. Except as would not reasonably be expected to have a Material
Adverse Effect, neither Borrower nor any Subsidiary of Borrower has received any
Environmental Complaint.

5.10     Insurance. The Properties of the Borrower and the Properties of each of
its Subsidiaries are insured with financially sound and reputable insurance
companies that are not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.

5.11     Taxes. The Borrower and each Subsidiary has filed all federal, state
and other material tax returns and reports required by applicable Law to be
filed, and has paid, or made adequate provision for the payment of all federal,
state and other material Taxes that have been levied or imposed upon the
Borrower or a Subsidiary, as applicable, or their properties, income or assets
or that are otherwise due and payable, except those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP and except, in each
case, to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect. There is no proposed tax assessment against
the Borrower or any Subsidiary that would reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any Subsidiary thereof is party to
any tax sharing agreement.

55

 

 

5.12     ERISA Compliance.

(a)     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service, or such Plan is covered by an opinion letter issued by the
Internal Revenue Service. To the best knowledge of the Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

(b)     There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

(c)     (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that would reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that would reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that would be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that would
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d)     Neither the Borrower nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

5.13     Subsidiaries; Other Equity Investments.

(a)     Set forth on Schedule 5.13 is a complete and accurate list of all
Subsidiaries, Joint Ventures and Unconsolidated Affiliates of the Borrower and
any Subsidiary thereof as of the date of this Agreement and as updated in
accordance with the terms of Section 6.02 hereof, including their respective
business forms and jurisdictions of organization. The Equity Interests owned by
Borrower and any Subsidiary of Borrower in each Subsidiary and Joint
Venture/Unconsolidated Affiliate are validly issued, fully paid and
non-assessable and are owned by Borrower free and clear of all Liens other than
Permitted Liens.

(b)     Also set forth on Schedule 5.13 is a complete and accurate list of all
Sponsored REITS of the Borrower or any Subsidiary of Borrower as of the date of
this Agreement, including their respective business forms and jurisdictions of
organization. The Equity Interests owned by Borrower or any Subsidiary of
Borrower in each Sponsored REIT are validly issued, fully paid and
non-assessable and are owned by Borrower or any Subsidiary of Borrower free and
clear of all Liens other than Permitted Liens. The representations with respect
to Sponsored REITS are given only as of the Closing Date and only as required
under Section 2.15 hereof.

56

 

 

5.14     Margin Regulations; Investment Company Act.

(a)     The Borrower is not engaged, and will not engage, principally in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB) or extending credit for the purpose of
purchasing or carrying margin stock.

(b)     None of the Borrower nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.15     Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all material agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries are subject, and all other
matters known to it, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of Borrower to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished) taken as a whole
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions that Borrower
believed to be reasonable at the time.

5.16     Compliance with Laws. Borrower and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws (including
without limitation the PATRIOT Act) and all orders, writs, injunctions and
decrees applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

5.17     Taxpayer Identification Number. The Borrower has provided to
Administrative Agent prior to Closing a true and correct U.S. taxpayer
identification number for Borrower.

5.18     OFAC; Anti-Corruption Laws; PATRIOT Act. Neither the Borrower, nor any
of its Subsidiaries, nor, to the best knowledge of the Borrower and its
Subsidiaries, any director, officer or employee thereof, is an individual or
entity that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions or (ii) located, organized
or resident in a Designated Jurisdiction. Borrower, and its Subsidiaries, and,
to the knowledge of the Borrower, its officers, employees, directors and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. No Credit Extension, use of the proceeds of any Credit
Extension, or other transactions contemplated hereby will violate
Anti-Corruption Laws or applicable Sanctions. Neither the making of the Credit
Extensions nor the use of the proceeds thereof will violate the PATRIOT Act, the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or successor statue thereto.

5.19     REIT Status. Borrower has elected status as a real estate investment
trust under Section 856 of the Code and currently is in compliance in all
material respects with all provisions of the Code applicable to the
qualification of Borrower as a real estate investment trust.

5.20     Solvency. Borrower, on a consolidated basis, (a) is not insolvent nor
will be rendered insolvent by the Credit Extensions, (b) does not have
unreasonably small capital with which to engage in its business, and (c) has not
incurred indebtedness beyond its ability to pay such indebtedness as it matures.
The Borrower, on a consolidated basis, has assets having a value in excess of
amounts required to pay any indebtedness.

5.21     Eligible Unencumbered Property Pool Properties. Schedule 5.21 hereto
contains a complete and accurate list of all Properties comprising the Eligible
Unencumbered Property Pool as of the Closing Date (and as updated in accordance
with the terms of Section 6.02 hereof) and a description of each Property as a
CBD or Urban Infill Property or a Suburban Property. Each Property comprising
the Eligible Unencumbered Property Pool satisfies each of the requirements set
forth in the definition of “Eligible Unencumbered Property Pool.” The Borrower
makes the following representations and warranties, to its knowledge, with
respect to each individual Property included in the Eligible Unencumbered
Property Pool, as of the Closing Date (or, if later, as of the date such
Property is added to the Eligible Unencumbered Property Pool) and except as
disclosed in the Borrower’s filings with the Securities and Exchange Commission
or otherwise disclosed in writing to the Administrative Agent:

57

 

 

(a)     Availability of Utilities. (i) all utility services necessary and
sufficient for the use and operation of each Property comprising the Eligible
Unencumbered Property Pool are presently available to the boundaries of each of
the Properties comprising the Eligible Unencumbered Property Pool through
dedicated public rights of way or through perpetual private easements; and (ii)
the owner has obtained all material utility installations and connections
required for the operation and servicing of each of the Properties comprising
the Eligible Unencumbered Property Pool for its intended purposes.

(b)     Access. (i) the rights of way for all roads necessary for the
utilization in all material respects of each of the Properties comprising the
Eligible Unencumbered Property Pool for its intended purposes have either been
acquired by the appropriate Governmental Authority or have been dedicated to
public use and accepted by such Governmental Authority; (ii) all such roads have
been completed and the right to use all such roads, or suitable substitute
rights of way, have been obtained; and (iii) all curb cuts, driveways and
traffic signals required for the operation and use in all material respects of
each of the Properties comprising the Eligible Unencumbered Property Pool are
existing.

(c)     Condition of Eligible Unencumbered Property Pool Properties. (i) neither
the Eligible Unencumbered Property Pool Properties nor any material part thereof
is now damaged or injured as result of any material fire, explosion, accident,
flood or other casualty that is not covered by insurance, and no Taking is
pending or contemplated and (ii) Borrower is not aware of any material or patent
structural defect in any Property comprising the Eligible Unencumbered Property
Pool.

(d)     Compliance with Requirements/Historic Status/Flood Area. The Eligible
Unencumbered Property Pool Properties comply in all material respects with all
material Requirements. Borrower has received no written notice alleging any
material non-compliance by any of the Properties comprising the Eligible
Unencumbered Property Pool with any Requirements or indicating that any of the
Properties comprising the Eligible Unencumbered Property Pool are located within
any historic district or have, or may be, designated as any kind of historic or
landmark site under applicable Requirements. None of the Properties comprising
the Eligible Unencumbered Property Pool is located in any special flood hazard
area as defined under applicable Requirements, unless such Property is
adequately covered by flood insurance.

(e)     Other Contracts. The Borrower has not made any material contract or
arrangement of any kind or type whatsoever (whether oral or written, formal or
informal), the performance of which by the other party thereto would reasonably
be expected to give rise to a Lien on any of the Properties comprising the
Eligible Unencumbered Property Pool other than a Permitted Lien.

(f)     Violations. The Borrower has received no written notices of any
violation of any applicable material Requirements with respect to any of the
Properties comprising the Eligible Unencumbered Property Pool.

ARTICLE VI.
AFFIRMATIVE COVENANTS 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than any unasserted indemnification obligation)
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, and 6.03,) cause each Subsidiary to:

58

 

 

6.01     Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent (and Administrative Agent will
provide to the Lenders):

(a)     as soon as available, but in any event within 90 days after the end of
each fiscal year of Borrower, a consolidated balance sheet of the Consolidated
Parties as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
applicable Securities Laws and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit;

(b)     as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Borrower, a
consolidated balance sheet of the Consolidated Parties as at the end of such
fiscal quarter, and the related consolidated statements of income or operations
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, and any other information included in Borrower’s Form
10-Q for such fiscal quarter, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Borrower as fairly
presenting, in all material respects, the financial condition, results of
operations and cash flows of the Consolidated Parties in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
and

(c)     as soon as available, but in any event within thirty (30) days of the
filing thereof, executed copies of all federal income tax returns, reports and
declarations of Borrower and FSP Investments LLC, FSP Protective TRS Corp., and
FSP REIT Protective Trust.

6.02     Certificates; Other Information. Deliver to the Administrative Agent,
in form and detail reasonably satisfactory to the Administrative Agent (and
Administrative Agent will provide to the Lenders):

(a)     concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a Compliance Certificate of a Responsible Officer
substantially in the form of Exhibit E attached hereto, (A) demonstrating
compliance, as of the end of each such fiscal period, with the financial
covenants contained in Section 7.11, and (B) stating that, to such Responsible
Officer’s knowledge, no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto and (C) attaching and
certifying to:

(i)     an update to Schedule 5.21, which such update shall, in each case, be
deemed to replace, amend and restate such schedule, summarizing total
Unencumbered NOI and occupancy rates as of the last day of the applicable
quarter;

(ii)     an update to Schedule 5.13(a), which such update shall, in each case,
be deemed to replace, amend and restate such schedule; and

(iii)     a listing of all Projects Under Development.

(b)     promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;

(c)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower in their capacity as such, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

59

 

 

(d)     promptly, and in any event within five (5) Business Days after receipt
thereof by Borrower or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of Borrower or any
Subsidiary thereof; and

(e)     promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, or an update to the list of Sponsored REITS of the
Borrower or any Subsidiary thereof, as the Administrative Agent may from time to
time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b),
Section 6.02 (c) and (d) or Section 6.15 (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Borrower to deliver such paper copies. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPF&S
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information (within the meaning of the United States federal
securities laws) with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Administrative Agent, MLPF&S and each Lender agree that all
materials and/or information to be provided by or on behalf of the Borrower
shall be deemed to contain material non-public information, unless the Borrower
otherwise designates certain information as not containing any material
nonpublic information by clearly and conspicuously marking such information as
“PUBLIC” on the first page thereof. The Borrower hereby agrees that by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, MLPF&S, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07) and all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information.” The Administrative Agent and MLPF&S agree to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.” As of the
Closing Date, each applicable Lender represents to the Borrower that it is not a
Public Lender.

6.03     Notices. Promptly notify the Administrative Agent:

(a)     of the occurrence of any Default known to Borrower;

(b)     of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect;

(c)     of the occurrence of an Internal Control Event;

60

 

 

(d)     of the occurrence of any ERISA Event;

(e)     of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and

(f)     with respect to Sponsored REITs, Borrower shall provide the
Administrative Agent with a copy of the applicable confidential offering
memorandum relating thereto.

Each notice pursuant to this Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. The Administrative Agent will provide written notices received from
the Borrower pursuant to this Section 6.03 to the Lenders.

6.04     Payment of Taxes. Pay and discharge, or cause to be paid and
discharged, as the same shall become due and payable all Tax liabilities imposed
or levied upon it or any of its Subsidiaries or any of its or its Subsidiaries’
properties or assets, unless (i) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary or (ii)
failure to pay or discharge such items would not reasonably be expected to have
a Material Adverse Effect.

6.05     Preservation of Existence, Etc. (a) Preserve, renew and maintain or
cause to be preserved, renewed and maintained and in full force and effect its
and its Subsidiaries’ legal existence and good standing under the Laws of the
jurisdiction of each of their respective organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain or
cause to be maintained all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business and the business of
its Subsidiaries, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (c) preserve or
renew or cause to be preserved and renewed all of its and it Subsidiaries’
registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

6.06     Maintenance of Properties. (a) Maintain, preserve and protect or cause
to be maintained, preserved and protected all of its and its Subsidiaries’
material properties and equipment necessary in the operation of its and its
Subsidiaries’ business in good working order and condition, ordinary wear and
tear and insured fire or other casualty excepted; (b) make or cause to be made
all necessary repairs thereto and renewals and replacements thereof; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities and those of its Subsidiaries, in each case, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

6.07     Maintenance of Insurance. Maintain or cause to be maintained with
financially sound and reputable insurance companies not Affiliates of Borrower
or any Subsidiary of Borrower, insurance with respect to its properties and
business and those of its Subsidiaries against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

6.08     Compliance with Laws. Comply or cause compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or its Subsidiaries or to its business or property
and the businesses or properties of its Subsidiaries (including without
limitation all Anti-Corruption Laws and Sanctions), except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

6.09     Books and Records. Maintain or cause to be maintained proper books of
record and account, in which full, true and correct entries, in material
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
any Subsidiary, as the case may be.

61

 

 

6.10     Inspection Rights. Permit representatives appointed by the
Administrative Agent and each Lender, including, without limitation, independent
accountants, agents, attorneys, and appraisers to visit and inspect any of its
or its Subsidiaries’ Properties and permit representatives appointed by
Administrative Agent to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice; and provided
further that it shall not be a breach of this Section 6.10 if, (a) despite
Borrowers’ diligent conduct, the Borrower’s independent public accountants
decline to meet or discuss with the Administrative Agent, or (b) despite
Borrowers’ diligent conduct a tenant at a Property does not permit the
Administrative Agent to inspect such Property.

6.11     Use of Proceeds. Use the proceeds of the Credit Extensions solely for
the following purposes: (a) to finance the acquisition of real properties and
for other investments permitted under Section 7.02; (b) to finance investments
associated with Sponsored REITS, including without limitation, loans to
Sponsored REITS and the purchase of preferred stock in Sponsored REITS; (c) to
refinance and/or retire Indebtedness; and (d) for working capital and other
general business purposes, provided, however that no Credit Extensions shall be
used to make Restricted Payments.

6.12     Subsidiary Guarantors.

(a)     If any Subsidiary incurs any Recourse Indebtedness (including, for the
avoidance of doubt, any Guarantee in respect of any indenture providing for
Recourse Indebtedness), (i) said Subsidiary shall be required, as described in
Section 6.12(b) below, to become a Subsidiary Guarantor and (ii) any Property
owned by such Subsidiary shall cease to be included in the Eligible Unencumbered
Property Pool while such Recourse Indebtedness is in effect. In no event shall a
Sponsored REIT or an Excluded Subsidiary be required to become a Subsidiary
Guarantor. No Person that is not a “United States Person” within the meaning of
Section 7701(a)(30) of the Code shall become a Subsidiary Guarantor pursuant to
this Section 6.12(a) unless all Lenders consent thereto in writing. Any Recourse
Indebtedness incurred by a Subsidiary shall be subject to compliance with the
Financial Covenants set forth in Section 7.11.

(b)     If any Subsidiary shall be required to become a Subsidiary Guarantor
pursuant to Section 6.12(a), Borrower shall, within fifteen (15) Business Days
of such Subsidiary incurring Recourse Indebtedness, (x) cause said Subsidiary to
become a Subsidiary Guarantor by executing and delivering to the Administrative
Agent a Subsidiary Guaranty in the form of Exhibit G attached hereto and (y)
deliver to the Administrative Agent documents with respect to such Subsidiary
Guarantor of the types referred to in clauses (iii), (iv), (v) and (vii) of
Section 4.01(a) (unless waived by Administrative Agent), all in form, content
and scope similar to those provided with respect to the Borrower as of the
Closing Date.

(c)     If (I) the equity interests in a Subsidiary Guarantor are disposed of in
a transaction permitted under this Agreement, (II) a Subsidiary Guarantor
disposes of substantially all of its assets such that such Subsidiary qualifies
as an Immaterial Subsidiary, or (III) the Recourse Indebtedness causing a
Subsidiary to become a Subsidiary Guarantor is satisfied in full or such
Subsidiary is discharged from or is no longer liable for its obligations with
respect to such Recourse Indebtedness without having defaulted thereunder, then
such Subsidiary shall be released as a Subsidiary Guarantor hereunder in
accordance with the following:

(i)     the Borrower shall deliver to the Administrative Agent, not less than
ten (10) days prior to the requested release of such Subsidiary Guarantor
hereunder, (A) evidence, reasonably satisfactory to Administrative Agent that
(I) the equity interests in such Subsidiary Guarantor are disposed of in a
transaction permitted under this Agreement, (II) such Subsidiary has disposed of
(or will substantially contemporaneously with delivery of such evidence dispose
of) substantially all of its assets and qualifies as an Immaterial Subsidiary or
(III) the Recourse Indebtedness causing a Subsidiary to become a Subsidiary
Guarantor is satisfied in full, or such Subsidiary Guarantor is discharged from
or is no longer liable for its obligations with respect to such Recourse
Indebtedness without having defaulted thereunder, and (B) a certificate of a
Responsible Officer of the Borrower certifying that, to such Responsible
Officer’s knowledge, immediately prior to such release and immediately following
such release, no Default or Event of Default exists or will exist under the
Agreement or any of the other Loan Documents; and

62

 

 

(ii)     The Administrative Agent shall, upon written request therefor given by
Borrower provide a written confirmation of the release of the applicable Person
as a Subsidiary Guarantor, provided that Borrower has complied with Section
6.12(c)(i) above.

(d)     The Administrative Agent will provide notice to the Lenders of the
addition or release of any Subsidiary Guarantor pursuant to this Section 6.12.

6.13     REIT Status. At all times comply with all applicable provisions of the
Code necessary to allow Borrower to qualify for status as a real estate
investment trust.

6.14     Reserved.

6.15     Material Contracts. Comply in all material respects with the terms and
conditions of all Contractual Obligations including, without limitation, the
provisions of any ground lease to which Borrower or any Subsidiary is subject
except in such instance where the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect and, with respect to
any Indebtedness of any Consolidated Party having a principal amount (including
undrawn committed or available amounts) of at least $20,000,000, within thirty
(30) days after closing on (or if later, otherwise becoming liable with respect
to) such Indebtedness, disclose in writing to Administrative Agent the financial
covenant requirements applicable thereto.

6.16     Further Assurances.

At the cost and expense of Borrower and upon request of the Administrative
Agent, duly execute and deliver or cause to be duly executed and delivered, to
the Administrative Agent such further instruments, documents and certificates,
and do and cause to be done such further acts that may be reasonably necessary
or advisable in the reasonable opinion of the Administrative Agent to carry out
more effectively the provisions and purposes of this Agreement and the other
Loan Documents.

ARTICLE VII.
NEGATIVE COVENANTS 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than unasserted indemnification obligations) shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding,
the Borrower shall not, directly or indirectly (or permit any Subsidiary to do
so):

7.01     Liens. Create, incur, assume or permit to exist any Lien with respect
to any of its property, assets or revenues, whether now owned or hereafter
acquired, other than Permitted Liens.

7.02     Investments. Make any Investments, except:

(a)     Investments in Projects Under Development, undeveloped land holdings,
Joint Venture Projects and Joint Ventures, Securities Holdings and Mortgages to
the extent such Investments are not prohibited under Sections 7.11(h);

(b)     Investments held by the Borrower or any Subsidiary in the form of Cash
Equivalents;

(c)     Investments by and among the Borrower and its Subsidiaries (including
without limitation, any Excluded Subsidiary);

63

 

 

(d)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)     Investments held by the Borrower or any Subsidiary in the form of
acquiring, developing, maintaining and operating income producing Properties
(including the creation or acquisition of Subsidiaries in connection therewith);

(f)     Investments held by the Borrower or any Subsidiary in Sponsored REITs,
including loans and mortgages to and purchases of preferred Equity Interests in
Sponsored REITs; and

(g)     Investments listed on Schedule 7.02(g).

7.03     Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)     Indebtedness under the Loan Documents;

(b)     Indebtedness under the BMO Loan Documents; and

(c)     any other Indebtedness (including, without limitation, Guarantees in
respect of Indebtedness otherwise permitted hereunder) to the extent such
Indebtedness would not result in a breach of any of the financial covenants set
forth in Section 7.11 and, if applicable, Borrower complies with or causes
compliance with Section 6.12 hereof; provided, that to the extent such
Indebtedness is in the form of obligations under any Swap Contract (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract contains provisions suspending the non-defaulting party’s
obligation to make payments on outstanding transactions to the defaulting party.

7.04     Fundamental Changes. Except as otherwise permitted under this
Agreement, merge, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a)     any Subsidiary may merge or consolidate with (i) the Borrower, or
(ii) any one or more other Subsidiaries, provided that when Borrower is merging
or consolidating with a Subsidiary, Borrower shall be the continuing or
surviving Person and the Borrower shall continue to remain in compliance with
Section 7.11;

(b)     Any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary, and any Subsidiary may liquidate or dissolve so long as the Borrower
shall continue to remain in compliance with Section 7.11;

(c)     all or substantially all of the assets or all of the Equity Interests of
a Subsidiary may be Disposed of to the extent such Disposition is permitted
pursuant to Section 7.05; and

(d)     Borrower or a Subsidiary may acquire a Sponsored REIT by merger or
consolidation provided that Borrower is the surviving Person or a Person
wholly-owned by Borrower is the surviving Person and Borrower shall continue to
remain in compliance with Section 7.11.

7.05     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

(a)     Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

64

 

 

(b)     Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(c)     Dispositions of property by any Subsidiary to Borrower (provided after
such Disposition, Borrower remains in compliance with Section 7.11) or to any
Subsidiary thereof;

(d)     Dispositions permitted by Section 7.04(a) – (b); and

(e)     Dispositions (including without limitation dispositions of Properties
and equity interests of Subsidiaries), provided that after such Disposition
Borrower remains in compliance with Section 7.11.

7.06     Reserved.

7.07     Change in Nature of Business. Engage in (or permit any other Subsidiary
to engage in) any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the date
hereof or any business substantially related or incidental thereto.

7.08     Transactions with Affiliates. Permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (or permit any Subsidiary to do
so), except (a) as set forth on Schedule 7.08 or (b) transactions not otherwise
prohibited hereunder and consistent with past practices, upon fair and
reasonable terms which are no less favorable to the Borrower or a Subsidiary,
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate or (c) transactions not otherwise prohibited hereunder
among the Borrower, its Subsidiaries and Sponsored REITS.

7.09     Burdensome Agreements. Except in connection with any transaction not
prohibited hereunder, enter into or permit any Subsidiary to enter into any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments to
the Borrower or to otherwise transfer property to the Borrower, (ii) of any
Subsidiary to become a Subsidiary Guarantor hereunder or (iii) of the Borrower
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person;
provided, that this Section 7.09 shall not apply to and shall not be deemed to
restrict the ability of Borrower or any Subsidiary from entering into
Contractual Obligations of any type related to Indebtedness provided that such
Indebtedness would not result in a breach of any of the financial covenants set
forth in Section 7.11 of this Agreement and provided further that Borrower
complies or causes compliance with the provisions of Section 6.12 hereof, if
applicable.

7.10     Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (i)
to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose or
(ii) other than for the express purposes permitted by Section 6.11 of this
Agreement.

7.11     Financial Covenants. Fail, at any time, to comply with any of the
following financial covenants on a consolidated basis provided that such
covenants shall be calculated as of the last day of a calendar quarter:

(a)     Minimum Tangible Net Worth. Borrower shall maintain a Tangible Net Worth
equal to or in excess of $810,783,000 plus seventy-five percent (75%) of the
aggregate net proceeds received by Borrower in connection with any offering of
stock or other equity in Borrower after the Closing Date.

(b)     Maximum Leverage Ratio. Borrower shall not permit the ratio of Total
Indebtedness to Total Asset Value to exceed 0.60:1.0.

(c)     Maximum Secured Leverage Ratio. Borrower shall not permit the ratio of
Total Secured Indebtedness (excluding the Credit Extensions) to Total Asset
Value to exceed 0.30:1.0.

65

 

 

(d)     Minimum Fixed Charge Coverage Ratio. Borrower shall not permit the ratio
of Adjusted EBITDA to Fixed Charges to be less than 1.50:1.0.

(e)     Maximum Unencumbered Leverage Ratio. Borrower shall not permit the ratio
of Unsecured Indebtedness to Unencumbered Asset Value to exceed 0.60:1.0.

(f)     Minimum Unsecured Interest Coverage. Borrower shall not permit the ratio
of Unencumbered NOI to the Interest Expense from the Eligible Unencumbered
Property Pool to be less than 1.75:1.0. For the purpose of calculating NOI for
this covenant 7.11(f), items (a)-(d) of the definition of Net Operating Income
shall be adjusted to (i) exclude the amount attributable to the Properties
disposed of during such fiscal quarter and (ii) adjust the amount attributable
to Properties owned less than a full fiscal quarter so that such amount is
grossed up as if the Property had been owned for the entire fiscal quarter.

(g)     Dividends and Distributions. To the extent an Event of Default exists or
would result therefrom, Borrower shall not make Restricted Payments and no
Subsidiary shall make any Restricted Payments to any Person other than Borrower
or a Subsidiary of Borrower.

(h)     Investments. Borrower shall not permit the aggregate value of the
following items of all Consolidated Parties to exceed ten percent (10%) of Total
Asset Value: (A) the total cost budget of Projects Under Development; plus (B)
the cost value of all undeveloped holdings (raw land or land which is not
otherwise an operating property other than any properties determined to be
Projects Under Development) determined in accordance with GAAP; plus (C) the
value of all Joint Venture Projects plus, without duplication, the cost-basis
value of the Consolidated Parties’ investment in Joint Ventures (in each case
taking into account the Consolidated Parties’ Equity Percentage thereof); plus
(D) the value of Securities Holdings held by the Consolidated Parties; plus (E)
the value of all Mortgages (excluding loans to Sponsored REITS) held by the
Consolidated Parties; plus (F) the value of all foreign investments held by the
Consolidated Parties.

7.12     Organizational Documents. Amend, modify, waive or change its
Organization Documents in a manner materially adverse to the interests of the
Lenders in any material respect, or in a manner that would reasonably be
expected to have a Material Adverse Effect on the Borrower.

7.13     Sanctions. Knowingly directly or indirectly use the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any Designated Person, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions
(and is not covered by an exception to such Sanctions), or in any other manner
that will result in a violation by any individual or entity party to this Loan
Agreement of Sanctions or Anti-Corruption Laws.

7.14     Sale Leasebacks. Except as would not reasonably be expected to have a
Material Adverse Effect, directly or indirectly, become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a capital lease, of any property (whether real or personal or
mixed), whether now owned or hereafter acquired, (a) which such Person has sold
or transferred or is to sell or transfer to a Person which is not a Consolidated
Party or (b) which such Person intends to use for substantially the same purpose
as any other property which has been sold or is to be sold or transferred by
such Person to another Person which is not a Consolidated Party in connection
with such lease.

7.15     Prepayments of Indebtedness. If any Event of Default has occurred and
is continuing or would be directly or indirectly caused as a result thereof,
with respect to Borrower and any Subsidiary thereof (i) amend or modify (or
permit the amendment or modification of) any of the terms of any Indebtedness of
such Person if such amendment or modification would accelerate the maturity date
of such Indebtedness or would require an unscheduled payment of such
Indebtedness or would effect any type of transfer of property or assets in
payment of Indebtedness or would otherwise have the effect of prepaying such
Indebtedness or (ii) prepay, any Indebtedness of such Person, provided, however,
the Borrower may make such mandatory prepayments or redemptions expressly
required by any unsecured bond or senior note indenture to which Borrower is a
party (so long as such mandatory prepayments or redemptions are not triggered by
events of default under such bond or senior note Indebtedness) provided that
prepayment or redemption of such bond or senior note Indebtedness would not
result in a breach of any of the financial covenants set forth in Section 7.11
of this Agreement.

66

 

 

7.16     Changes in Accounting. Except as required by Laws or GAAP, make any
changes in accounting policies or reporting practices.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES  

8.01     Events of Default. Any of the following shall constitute an Event of
Default:

(a)     Non-Payment. The Borrower fails to pay (i) within five (5) days after
the same is required to be paid herein (other than at the Revolver Maturity
Date, whether at stated maturity, by acceleration or otherwise, as to which such
five (5) day period shall not apply), any amount of principal of any Loan or any
L/C Obligation, or (ii) within five (5) days after the same becomes due (other
than at the Revolver Maturity Date, whether at stated maturity, by acceleration
or otherwise, as to which such five (5) day period shall not apply), any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after written notice from Administrative Agent that
the same has become due and payable, any other amount payable hereunder or under
any other Loan Document; or

(b)     Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07,
6.11, or 6.12 or Article VII; or

(c)     Other Defaults. Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained herein or
in any other Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after delivery of written notice thereof
from Administrative Agent, provided that in the case of any such default which
is susceptible to cure but cannot be cured within thirty (30) days through the
exercise of reasonable diligence, if Borrower commences such cure within the
initial thirty (30) days period and thereafter diligently prosecutes same to
completion, such period of thirty (30) days shall be extended for such
additional period of time as may be reasonably necessary to cure same, but in no
event shall such extended period exceed sixty (60) additional days; or

(d)     Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of Borrower in or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or thereof,
or in any report, certificate, financial statement or other document furnished
by Borrower pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, shall be incorrect
or misleading in any material respect when made or deemed made; or

(e)     Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment prior to the delinquency thereof (whether as a result of scheduled
maturity, required prepayment, acceleration, demand, or otherwise) (and all
notice and grace periods have lapsed) in respect of any Indebtedness or
Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate outstanding principal amount of more than the
Threshold Amount, or (B) fails to observe or perform, beyond any applicable
notice and cure periods, any other material agreement or condition relating to
any such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be demanded or to become due prior
to its stated maturity or such Indebtedness to be repurchased, prepaid, defeased
or redeemed prior to its stated maturity, or such Guarantee to become payable or
cash collateral in respect thereof to be demanded, in each case, after all
notice and grace periods have lapsed, other than due to the voluntary act of
Borrower or any Subsidiary not constituting a default under such Indebtedness
(except for any default or other event which arises in connection with the
disposition of assets, or a change of control of or the sale of any equity
interest in any Subsidiary, so long as such Indebtedness or Guarantee is repaid
in full substantially simultaneously with such disposition or change of
control); and/or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any

67

 

 

event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is the sole Affected Party (as so defined) and all
transactions covered by such Swap Contract are Affected Transactions (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower
or such Subsidiary as a result thereof is greater than the Threshold Amount;
provided that to the extent such Swap Contract is governed by a master
agreement, an Early Termination Date (as so defined) has been designated in
respect of all transactions under such master agreement; or

(f)     Insolvency Proceedings, Etc. Borrower or any Subsidiary Guarantor
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of Borrower or such Subsidiary Guarantor and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to Borrower or any such
Subsidiary Guarantor or to all or any material part of Borrower’s or such
Subsidiary Guarantor’s property is instituted without the consent of Borrower or
such Subsidiary Guarantor and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g)     Inability to Pay Debts; Attachment. (i) Borrower or any Subsidiary
Guarantor becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of Borrower or any Subsidiary Guarantor and is not
released, vacated or fully bonded within 60 days after its issue or levy; or

(h)     Judgments. There is entered against Borrower or any Subsidiary Guarantor
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding $25,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect or during which such judgment is not
discharged or vacated; or

(i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower or any Subsidiary Guarantor under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $25,000,000, or (ii) the Borrower or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $25,000,000; or

(j)     Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than in accordance with the
terms hereof or thereof, or satisfaction in full of all the Obligations, is
revoked, terminated, canceled or rescinded, without the prior written approval
of Administrative Agent; or Borrower or any Subsidiary Guarantor commences any
legal proceeding at law or in equity to contest, or make unenforceable, cancel,
revoke or rescind any of the Loan Documents; or

(k)     Change of Control. There occurs any Change of Control.

8.02     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)     declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

68

 

 

(b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)     require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)     exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or under applicable Laws;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or any Subsidiary Guarantor under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03     Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.17; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

69

 

 

ARTICLE IX.
ADMINISTRATIVE AGENT 

9.01     Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and Borrower shall not
have rights as a third-party beneficiary of any of such provisions.

9.02     Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03     Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

70

 

 

9.04     Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) reasonably believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to have been made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05     Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06     Resignation of Administrative Agent.

(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower. The Administrative Agent will
endeavor to give Borrower advance notice of its intention to resign. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(b)     Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

71

 

 

9.07     Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08     No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunner(s), Arranger(s), Documentation Agent(s), Syndication
Agent(s) or other titles as necessary listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.

9.09     Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower or any Subsidiary Guarantor, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise;

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, L/C Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, L/C Issuer
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.04(h) and (i), 2:10 and 10.04) allowed in such judicial proceeding;
and

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2:10
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10     Release of Subsidiary Guarantors. The Lenders irrevocably authorize the
Administrative Agent to release any Subsidiary Guarantor to the extent such
release is requested by Borrower in accordance the provisions set forth in
Section 6.12(c) hereof and upon the satisfaction of the conditions set forth in
such Section 6.12(c) (as reasonably determined by the Administrative Agent).
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to grant releases pursuant to
this Section 9.10. Further, the Administrative Agent is hereby authorized by the
Lenders, upon the request of Borrower, to execute and deliver to Borrower a
document (in form and substance acceptable to the Administrative Agent)
evidencing such release.

72

 

 

ARTICLE X.
MISCELLANEOUS 

10.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a)     waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

(b)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)     postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document or amend the definition of “Revolver Extended Maturity Date” without
the written consent of each Lender directly affected thereby; provided however
that the Lenders’ consent shall not be required for an extension of the Revolver
Maturity Date provided for under Section 2.15 hereof;

(d)     reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or (ii) to waive any obligation of the Borrower to pay interest or Letter
of Credit Fees at the Default Rate;

(e)     change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

(f)     change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender.

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to any Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

10.02     Notices; Effectiveness; Electronic Communication.

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

73

 

 

(i)     if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii)     if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)     Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that for both clauses (i) and
(ii) inclusive, is if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

74

 

 

(d)     Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile, or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile, or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e)     Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03     No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to Borrower or any Subsidiary Guarantor under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

75

 

 

10.04     Expenses; Indemnity; Damage Waiver.

(a)     Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein (without duplication of any expenses paid by
Borrower pursuant to the Fee Letter relating to syndication of the credit
facilities), the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b)     Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any Environmental Claims or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of its
Subsidiaries, and regardless of whether any Indemnitee is a party thereto IN ALL
CASES WHETHER OR NOT CAUSED BY OR ARISING IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.

(c)     Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s applicable Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.13(d).

76

 

 

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)     Payments. All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor.

(f)     Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05     Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06     Successors and Assigns.

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
provided herein, the Related Parties of each of the Administrative Agent, the
L/C Issuer and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)     Minimum Amounts.

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

77

 

 

(B)     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 (and in integral multiples of $1,000,000
in excess thereof) unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans.
Each assignment shall be of an equal proportionate share of the assigning
Lender’s rights and obligations under the Revolving Loan Commitment and Term
Loan Commitment;

(iii)     Required Consents. No consent shall be required for any assignment,
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment; or (2) such assignment is to a
Lender, an Affiliate of a Lender, or an Approved Fund; provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

(C)     the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D)     the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)     No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) to a natural person, or (D) to a competitor of
the Borrower listed on Schedule 10.06(b)(v) attached hereto, as such schedule
may be updated from time to time as approved by the Administrative Agent .

78

 

 

(vi)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its applicable Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)     Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the lettered items
of the first proviso to Section 10.01 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.14 as though
it were a Lender.

79

 

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)     Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.

(f)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)     Intentionally Omitted.

(h)     Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.04(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.05(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

80

 

 

10.07     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives SOLELY IN CONNECTION WITH THIS Agreement and the Loan Documents
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.16(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, all such information shall be deemed to
be confidential unless the Borrower or such Subsidiary has clearly and
conspicuously marked such information as “PUBLIC” in accordance with Section
6.02 hereof. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

10.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

81

 

 

10.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a)     the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

(b)     such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

82

 

 

(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)     such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14     Governing Law; Jurisdiction; Etc.

(a)     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
NEW YORK’S PRINCIPLES OF CONFLICTS OF LAW).

(b)     SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)     WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

83

 

 

10.16     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B)  the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17     Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

10.18     USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

10.19     Time of the Essence. Time is of the essence of the Loan Documents.

84

 

 

10.20     ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.21     Release of Wholly-Owned Subsidiaries as Borrowers

. Each of the Wholly-Owned Subsidiaries listed on Schedule 1 attached hereto is
hereby released as a Borrower under the Original Credit Agreement, the Notes
issued thereunder and the other loan documents under the Original Credit
Agreement, and such Person shall have no liability as a borrower or obligor
under this Agreement unless such Person becomes or is required to become a
Subsidiary Guarantor pursuant to Section 6.12 hereof. Nothing in this Section
10.21 shall release any such Person in its capacity as a Subsidiary Guarantor to
the extent such Person becomes or is required to become a Subsidiary Guarantor
pursuant to Section 6.12 hereof.

 

[remainder of page left intentionally blank – signature pages, exhibits and
schedules to follow]

 

85

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER: FRANKLIN STREET PROPERTIES CORP.,
a Maryland corporation          

By:       /s/ George J. Carter   

Name: George J. Carter
Title: President

 

 

S-1

 

 

LENDERS/AGENT: BANK OF AMERICA, N.A.,
individually in its capacity as Administrative Agent           By:  /s/ Israel
Lopez           Name: Israel Lopez   Title:  Senior Vice President          
[signature pages continue]

S-2

 



  BANK OF AMERICA, N.A.,
individually in its capacity as a Lender, L/C Issuer
and Swing Line Lender


By: /s/ Israel Lopez     
Name: Israel Lopez
Title: Senior Vice President


[signature pages continue]



S-3

 

 

 

COMPASS BANK, an Alabama banking corporation, individually in its capacity as a
Lender and Documentation Agent



By: /s/ S. Kent Gorman    
Name: S. Kent Gorman
Title: Senior Vice President


 


[signature pages continue]

 

 



S-4

 

 

 

REGIONS BANK, individually in its capacity as a Lender and Syndication Agent



By: /s/ Paul E. Burgan    
Name: Paul E. Burgan
Title: Vice President

 


 


[signature pages continue]

 

 



S-5

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION,
as Syndication Agent and individually in its capacity as a Lender



By: /s/ Kerri Colwell    
Name: Kerri Colwell
Title: Senior Vice President

 


 


[signature pages continue]

 

 

S-6

 

 

 

BANK OF MONTREAL,
as Syndication Agent and individually in its capacity as a Lender



By: /s/ Aaron Lanski    
Name: Aaron Lanski
Title: Managing Director

 


 


[signature pages continue]

 

 

S-7

 

 

 

PNC BANK, NATIONAL ASSOCIATION,
individually in its capacity as a Lender and Documentation Agent



By: /s/ Andrew D. Coler    
Name: Andrew D. Coler
Title: Senior Vice President

 


 


[signature pages continue]

 

 



S-8

 

 

 

U. S. BANK NATIONAL ASSOCIATION,
individually in its capacity as a Lender



By: /s/ David Heller    
Name: David Heller
Title: Senior Vice President, Relationship Manager





[signature pages continue]

 



S-9

 

 

 

CAPITAL ONE, N.A.,
individually in its capacity as a Lender



By: /s/ Ashish Tandon    
Name: Ashish Tandon
Title: Vice President


 




[signature pages continue]

 

 



S-10

 

 

 

BRANCH BANKING AND TRUST COMPANY,
individually in its capacity as a Lender



By: /s/ Mark Edwards    
Name: Mark Edwards
Title: Senior Vice President



 

 

[signature pages continue]

 

 



S-11

 

 

  TD BANK, N.A.,
individually in its capacity as a Lender



By: /s/ Scott Wisdom    
Name: Scott Wisdom
Title: Vice President


 

 

S-12

 

EXHIBIT A-1

FORM OF REVOLVER COMMITTED LOAN NOTICE

Date: ___________, _____

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 29, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. (the “Borrower”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

The undersigned hereby requests (select one):

[_]  A Borrowing of Revolver Committed Loans    [_]  A conversion or
continuation of Revolving Loans

1.On ______________________________ (a Business Day).

2.In the amount of $_______________.

3.Comprised of _______________________________.

[Type of Revolver Committed Loan requested]

4.For Eurodollar Rate Committed Loans: with an Interest Period of __________
months.

The Committed Borrowing, if any, requested herein complies with clause (i) of
the proviso to the first sentence of Section 2.01(a) of the Agreement.

BORROWER:

 

FRANKLIN STREET PROPERTIES CORP.,
a Maryland corporation

 

 

By: ________________________________

Name:

Title:

 

Exhibit A-1 - Page 1
Form of Revolver Committed Loan Notice

 

 

EXHIBIT A-2

FORM OF TERM COMMITTED LOAN NOTICE

Date: ___________, _____

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 29, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. (the “Borrower”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

The undersigned hereby requests a conversion or continuation of Term Loans:

1.On ______________________________ (a Business Day).

2.In the amount of $_______________.

3.Comprised of _______________________________.

[Type of Revolver Committed Loan requested]

4.For Eurodollar Rate Committed Loans: with an Interest Period of __________
months.

BORROWER:

 


FRANKLIN STREET PROPERTIES CORP.,
a Maryland corporation

 

 

By: ________________________________

Name:

Title:

 

 

Exhibit A-2 – Page 1
Form of Term Committed Loan Notice

 

 

EXHIBIT B

OPINION MATTERS

 

The following opinions are to be covered by the legal opinion letter:

1.     Borrower is a corporation validly existing and in good standing under the
laws of the State of Maryland, and has all requisite corporate power and
authority to own its properties and assets and to conduct its business as it is,
to our knowledge, currently conducted. Borrower is qualified to transact
business in the jurisdictions indicated on Schedule __ attached hereto.

2.     Borrower has all requisite corporate power and authority to execute and
deliver and perform its obligations under each Credit Document to which it is a
party and to consummate the transactions contemplated thereby.

3.     The execution, delivery and performance by Borrower of each Credit
Document to which it is a party have been duly authorized by all necessary
corporate action on the part of Borrower.

4.     Each of the Credit Documents has been duly executed and delivered by
Borrower.

5.     Each of the Credit Documents constitutes the valid and binding obligation
of Borrower, enforceable against Borrower in accordance with its respective
terms.

6.     The execution and delivery by the Borrower of each of the Credit
Documents to which it is a party and the consummation of the transactions
contemplated thereby, do not (a) violate the provisions of the Charter, or the
Bylaws of the Borrower; or (b) violate the provisions of the state laws of the
State of New York, the Maryland General Corporation Law or the federal laws of
the United States of America, in each case, to the extent applicable to the
Borrower.

7.     The execution and delivery by the Borrower of each of the Credit
Documents and the consummation of the transactions contemplated thereby, do not
violate, result in a breach or termination of, or a default under (or an event
which, with or without due notice or lapse of time, or both, would constitute a
default under) or accelerate the performance required by, or cause the creation
of any lien, security interest, charge or other encumbrance upon the properties
or assets of the Borrower pursuant to (a) that certain Amended and Restated
Credit Agreement dated as of the date hereof by and among, inter alia, the
Borrower and Bank of Montreal, or (b) any agreement which has been filed by
Borrower with the Securities and Exchange Commission (the “SEC”) as an exhibit
to Borrower’s Annual Report on Form 10-K for the fiscal year ended December 31,
2013, or as an exhibit to any other report or registration statement
subsequently filed by the Borrower with the SEC, in each case as listed on
Schedule __ attached hereto.

8.     Borrower is not required to register as an “investment company,” as such
term is defined in the Investment Company Act of 1940, as amended.

9.     No authorization, approval or consent of, and no filing or registration
with, any United States federal, New York state or Maryland state governmental
or regulatory authority or agency is required on the part of Borrower for the
execution, delivery or performance by the Borrower of the Credit Documents.

 

Exhibit B – Page 1
Opinion Matters

 

 

EXHIBIT C

FORM OF SWING LINE LOAN NOTICE

Date: ___________, _____

To:     Bank of America, N.A., as Swing Line Lender     
     Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 29, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. (the “Borrower”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

The undersigned hereby requests a Swing Line Loan:

1.On ______________________________ (a Business Day).

2.In the amount of $_______________.

The Swing Line Borrowing requested herein complies with the requirements of (A)
clause (i) of the first proviso to the first sentence of Section 2.05(a) of the
Agreement, and (B) the second proviso to the first sentence of Section 2.05(a)
of the Agreement.

BORROWER:

 

 

 

 

Franklin Street Properties Corp.,

a Maryland corporation

 

 

By: ________________________________

Name:

Title:

 

 

Exhibit C – Page 1
Form of Swing Line Loan Notice

 

 

EXHIBIT D-1

FORM OF AMENDED AND RESTATED REVOLVER NOTE

___________ , 2014

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
___________________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by the Lender to the
Borrower under that certain Second Amended and Restated Credit Agreement, dated
as of October 29, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Amended and Restated Revolver Note (this “Revolver Note”) is one of the
Notes referred to in the Agreement, is entitled to the benefits thereof and may
be prepaid in whole or in part subject to the terms and conditions provided
therein. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Revolver Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Revolving Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Revolver Note and endorse thereon the date, amount and maturity of its
Revolving Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolver Note.

THIS REVOLVER NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO NEW YORK'S PRINCIPLES OF
CONFLICTS OF LAWS).

This Revolver Note amends, restates and supersedes in its entirety the Revolver
Note dated as of September 27, 2012 (the “Existing Revolver Note”) from the
Borrower and certain of Borrower’s Wholly-Owned Subsidiaries made payable to the
order of the Lender. Upon execution and delivery by the Borrower of this
Revolver Note, this Revolver Note shall replace in its entirety the Existing
Revolver Note, and shall immediately evidence all of the outstanding
indebtedness under the Existing Revolver Note. The Borrower hereby agrees that
the indebtedness embodied in and evidenced by this Revolver Note is the same
indebtedness embodied and evidenced by the existence of the Existing Revolver
Note and that such indebtedness is a continuing obligation of the Borrower, and
has been and continues to be fully enforceable, absolute and in existence.
Borrower acknowledges that the Borrower does not have any offsets, defenses or
counterclaims to the Existing Revolver Note, and to the extent the Borrower may
have any claim, the Borrower hereby WAIVES and RENOUNCES any such claim.

 

[Remainder of Page Intentionally Blank]

Exhibit D-1 – Page 1
Form of Revolver Note

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Revolver Note to be duly
executed as of the date first above written.

 

BORROWER: FRANKLIN STREET PROPERTIES CORP.,
a Maryland corporation           By:    ___________________________________  
Name:   Title:          

 

 

Exhibit D-1 – Page 2
Form of Revolver Note

 

 

REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO

Date Type of
Revolving
Loan Made Amount of
Revolving
Loan Made End of
Interest
Period Amount of
Principal or
Interest Paid
This Date Outstanding
Principal Balance
This Date Notation
Made By __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________

 

 

Exhibit D-1 – Page 3
Form of Revolver Note

 

 

EXHIBIT D-2

FORM OF AMENDED AND RESTATED TERM NOTE

___________ , 2014

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_________________________. or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of the Term Loan made by the Lender to the Borrower under that certain
Second Amended and Restated Credit Agreement, dated as of October 29, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Amended and Restated Term Note (this “Term Note”) is one of the Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. The Borrower may not reborrow any portion of the Term Loan once repaid.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Term Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. The Term Loan made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Term Note and
endorse thereon the date, amount and maturity of its Term Loan and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO NEW YORK'S PRINCIPLES OF
CONFLICTS OF LAWS).

This Term Note amends, restates and supersedes in its entirety the Term Note
dated as of September 27, 2012 (the “Existing Term Note”) from the Borrower and
certain of Borrower’s Wholly-Owned Subsidiaries made payable to the order of the
Lender. Upon execution and delivery by the Borrower of this Term Note, this Term
Note shall replace in its entirety the Existing Term Note, and shall immediately
evidence all of the outstanding indebtedness under the Existing Term Note. The
Borrower hereby agrees that the indebtedness embodied in and evidenced by this
Term Note is the same indebtedness embodied and evidenced by the existence of
the Existing Term Note and that such indebtedness is a continuing obligation of
the Borrower, and has been and continues to be fully enforceable, absolute and
in existence. Borrower acknowledges that the Borrower does not have any offsets,
defenses or counterclaims to the Existing Term Note, and to the extent the
Borrower may have any claim, the Borrower hereby WAIVES and RENOUNCES any such
claim

[Remainder of Page Intentionally Blank]

Exhibit D-2 – Page 1
Form of Term Note

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Term Note to be duly
executed as of the date first above written.

FSP: FRANKLIN STREET PROPERTIES CORP.,
a Maryland corporation           By:    ___________________________________  
Name:   Title:          

 

 

     

Exhibit D-2 – Page 2
Form of Term Note

 

 

 

TERM LOAN AND PAYMENTS WITH RESPECT THERETO

Date Type of Term
Loan Made Amount of
Term Loan
Made End of
Interest
Period Amount of
Principal or
Interest Paid
This Date Outstanding
Principal
Balance
This Date Notation
Made By __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________ __________ __________ __________ __________ __________ __________
__________

 

 

Exhibit D-2 – Page 3
Form of Term Note

 

 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: _______________, _____

 

To:    Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 29, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. (the “Borrower”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________________________ of Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.     The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.     The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present, in all material
respects, the financial condition, results of operations and cash flows of the
Consolidated Parties in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

2.     The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

Exhibit E-1
Form of Compliance Certificate

 

 

 

3.     A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:

]

[to the knowledge of the undersigned, during such fiscal period no Default or
Event of Default has occurred and is continuing.]

--or--

[to the knowledge of the undersigned, during such fiscal period the following
Defaults and Events of Default exist:[1]]

 

4.     The representations and warranties of the Borrower contained in Article V
of the Agreement are true and correct in all material respects on and as of the
date hereof, except (a) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and (b) except that (i) the representations and
warranties contained in subsections (a), (b) and (c) of Section 5.05 refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01; and (ii) the representations and warranties
contained in Section 5.13(a) refer to the most recent update to Schedule 5.13(a)
furnished pursuant to Section 6.02(a)(ii), and are true and correct in all
material respects as of the effective date of such update, and (iii) the
representations and warranties contained in the first and second sentences of
Section 5.21 refer to the most recent update to Schedule 5.21 furnished pursuant
to Section 6.02(a)(i), and are true and correct in all material respects as of
the effective date of such update.

5.     The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate in all material respects as of the
Financial Statement Date covered by this Certificate.

6.     The updates to Schedules 5.21 and 5.13(a) attached hereto and the list of
all Projects Under Development attached hereto are true and accurate on and as
of the Financial Statement Date covered by this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.

BORROWER:

 

 

 

Franklin Street Properties Corp.,

a Maryland corporation

By: ________________________________

Name:

Title:

 

_______________________________

1 Specify nature and extent thereof and what action Borrower proposes to take
with respect thereto.

 

Exhibit E-1
Form of Compliance Certificate

 

 

 

SCHEDULE 1

Franklin Street Properties Corp.
Financial Covenants

__________ [Date]

(in thousands, except percentages and ratios) 1.    Maximum Leverage Ratio      
  Total Indebtedness Total Asset Value Indebtedness to Total Asset Value        
Not to exceed 60%              

Total Asset Value

Unencumbered Asset Value (see Schedule A)

Encumbered Asset Value (see Schedule B)

Unrestricted Cash

Cash Equivalents

Book value of unimproved land holdings

Book value of construction in progress

Carrying value of performing mortgage loans

Assets Held for Syndication

Mortgage Loan Receivable

Investment in Sponsored REITs

            Total Asset Value      

 

Exhibit E-1
Form of Compliance Certificate

 

 

 

Total Indebtedness

Revolver Loan Balance

Term Loan Balance

Derivative Termination Value

Secured Debt

Other Indebtedness

      Consolidated Parties’ Equity Percentage of Indebtedness of Unconsolidated
Affiliates       Total Indebtedness        

2.    Maximum Secured Leverage Ratio

Secured Indebtedness of the Consolidated Parties

 

 

 

 

 

 

 

 

 

$

Total Asset Value     % of Secured Indebtedness over Total Asset Value    

Maximum % of secured Indebtedness not to exceed 30% of Total Asset Value

 

   

 

Exhibit E-1
Form of Compliance Certificate

 

 

 

3.    Minimum Fixed Charge Cover Ratio       Adjusted EBITDA Fixed Charges
Adjusted EBITDA to Fixed Charge Ratio   Minimum 1.5:1 $        

4.    Maximum Unencumbered Leverage Ratio

 

      Unsecured
Indebtedness Unencumbered Asset Value Leverage
Ratio Not to exceed 60% and no one Property to exceed 20%              

5.    Minimum Unsecured Interest Coverage

 

  Quarterly
Unencumbered NOI Interest Expense NOI to Interest Expense        

Equal to 1.75:1 or more

 

                               

 

 

 

Exhibit E-1
Form of Compliance Certificate

 

 

 

6.    Minimum Tangible Net Worth[2]     Total Assets, less:   $ Book Value of
Intangible Assets     Write-up of book value subsequent to Balance Sheet date  
  Subscriptions Receivable     Total Liabilities     Tangible Net Worth    
Required Net Worth     Required as of 6/30/2014   $810,783,000 Equity Offering
after 10/__/2014(add 75% of net proceeds from equity offerings) ATM Equity
Offering after 10/__/2014 (add 75% of net proceeds from equity offerings)
Required Net Worth                

 

_______________________________

2 Total Assets and Total Liabilities shall also exclude an asset or liability
created by the Swap Termination Value.

 

Exhibit E-1
Form of Compliance Certificate

 

 

Franklin Street Properties Corp.
Financial Covenants

__________ [Date]

Schedule A

 

     

Unencumbered Asset Value

 

        Date Cap Rate Unencumbered Asset Value

        Quarterly NOI $             Annual NOI x4       $_____________
7.0%/7.5%[3] $_____________ Acquisition costs of new properties    
$_____________         Unencumbered Asset Value     $_____________

Schedule B

 

      Encumbered Asset Value         Date Cap Rate Encumbered Asset Value

 

_______________________________

3 7.0% for CBD or Urban Infill Property/7.5% for Suburban Property

 

Exhibit E-1
Form of Compliance Certificate

 

 

 

Quarterly NOI $             Annual NOI x4       $_____________ 7.0%/7.5%[4]
$_____________ [Acquisition costs of new properties]     $_____________        
Encumbered Asset Value     $_____________        

 

Franklin Street Properties Corp.
Consolidated Balance Sheets

(Audited/Unaudited)

__________ [Date]

 

[To be inserted]

 

_______________________________

4 7.0% for CBD or Urban Infill Property/7.5% for Suburban Property

 

Exhibit E-1
Form of Compliance Certificate

 

 

 

Franklin Street Properties Corp.
Consolidated Statement of Income

(Audited/Unaudited)

__________ [Date]

     

[To be inserted]

      EBITDA     Net Income     Non-recurring/Extraordinary /GOS/Acq Cost    
Interest including deferred financing costs     Taxes     Depreciation &
Amortization     Amortization of leases (in revenue)     Pro Rata Share
Unconsolidated Affiliates _______________ _______________       EBITDA    
Capital Item allowance ($.30 sf/year) _______________ _______________ Adjusted
EBITDA    

 

 

Exhibit E-1
Form of Compliance Certificate

 

 

Franklin Street Properties Corp.
Financial Covenants

Quarterly Debt Service
_________________ [Date]

Interest Expense              

 

 

 

Exhibit E-1
Form of Compliance Certificate

 

 

Franklin Street Properties Corp.
Property NOI
_________________ [Date]

 

              Actual Actual             Cost   Q_ NOI Q_ NOI     Name City State
S.F. Most Recent FQ   Most Recent FQ Same Quarter Prior Year                    
                              - -   - -                         Unencumbered NOI
                  Property NOI for the quarter           - -     Less: Capital
Item allowance ($.30 sf/year, including acquisitions)         (a) Adjustment for
management fees to 3%                             - -                        
Property NOI for the quarter         - -     Less: New acquisitions (if less
than 4 quarters)       - -     Less: Capital Item allowance ($.30 sf/year,
including acquisitions)         (a) Adjustment for management fees to 3%        
        NOI for Unencumbered Asset Value calculation       - -                  
      Cap rate per loan agreement           7.0%/7.5%[5] 7.0%/7.5%[6]          
              Value of the Properties:                   Calculated above      
    - -     Acquisitions at cost           - -     Unencumbered Asset Value    
      - -                         Encumbered NOI                                
   

 

(a)   NOI is net of actual management fees paid, adjustment is to
(increase)/decrease fees to 3% level

_______________________________

5 7.0% for CBD or Urban Infill Property/7.5% for Suburban Property

6 7.0% for CBD or Urban Infill Property/7.5% for Suburban Property

Exhibit E-1
Form of Compliance Certificate

 

 

Franklin Street Properties Corp.
Management Fee Calculation[7]
_________________ [Date]

  9 Months 6 Months 3 Months         Calculation:       Total rental revenue for
10-Q               Excluded revenues:       Amort - Favorable lease       Lease
Induce/Rent reduct       FASB 13 Revenue        Total excluded revenues        
       Gross revenues  $                             $                         
 $                                     3% of Gross Revenues
 $                            $                         
 $                                    Less Actual management fees charged:      
        Adjustment required  $                           
 $                           $                           

 

_______________________________

7 To be adjusted as appropriate to determine management fees for the quarter.

 

Exhibit E-1
Form of Compliance Certificate

 

 

EXHIBIT F-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each][1] Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.][2] Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)] [the respective Assignors (in their respective capacities as
Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the] [an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the] [any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the] [any] Assignor.

6. Assignor[s]: ______________________________    
______________________________ 7. Assignee[s]: ______________________________  
  ______________________________     [for each Assignee, indicate [Affiliate]
[Approved Fund] of [identify Lender]]

_______________________________

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 

Exhibit F-1 – Page 1
Assignment and Assumption

 

 

 

8.            Borrower(s):     Franklin Street Properties Corp.

9.Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

10.Credit Agreement: Second Amended and Restated Credit Agreement, dated as of
October 29, 2014, among Franklin Street Properties Corp., the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer, and Swing Line Lender

11.Assigned Interest[s]:

Revolving Loan(s)

Assignor[s] Assignee[s] Facility
Assigned Aggregate
Amount of
Commitment
for all Lenders[3] Amount of
Commitment
Assigned Percentage
Assigned of
Commitment[4] CUSIP
Number                   Revolver Loan Commitment (and related Swing Line Loan
and Letter of Credit Commitments) $_____________ $_________ ____________%      
____________ $_____________ $_________ ____________%       ____________
$_____________ $_________ ____________%  

 

Term Loan

Assignor[s] Assignee[s] Facility
Assigned Aggregate
Amount of
Commitment
for all Lenders[3] Amount of
Commitment
Assigned Percentage
Assigned of
Commitment[4] CUSIP
Number                   Term Loan Commitment $_____________ $_________
____________%       ____________ $_____________ $_________ ____________%  

 

_______________________________

3 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit F-1 – Page 2
Assignment and Assumption

 

 

 

12. [Trade Date: __________________][5]

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

_______________________________

5 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

Exhibit F-1 – Page 3
Assignment and Assumption

 

 

 

 

ASSIGNOR:

[NAME OF ASSIGNOR]


By: _____________________________________

Title: ______________

 

ASSIGNEE:

[NAME OF ASSIGNEE]


By: _____________________________________

Title: ______________

[Consented to and][6] Accepted:

BANK OF AMERICA, N.A.,
as Administrative Agent


By: _____________________________________

Title: ______________

 

[Consented to:][7]


By: _____________________________________

Title: ______________

 

 

 

_______________________________

6 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

7 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

Exhibit F-1 – Page 5
Assignment and Assumption

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

FRANKLIN STREET PROPERTIES CORP. – CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.     Representations and Warranties.

1.1     Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the] [[the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2     Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the] [such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the] [such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.

2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York (without
giving effect to New York’s principles of conflicts of law).

Exhibit F-1 – Page 7
Assignment and Assumption

 

 

EXHIBIT F-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

Administrative Details Reply Form      

FAX ALONG WITH COMMITMENT LETTER TO: Marvin Sensabaugh, FAX#: 704.719.8705

Cheryl Bailey, FAX#: 617.346.4670

I. Borrower Name Franklin Street Properties Corp   $500,000,000 Senior Unsecured
Revolving Credit Facility   $400,000,000 Senior Unsecured Term Facility

 

II.  Legal Name of Lender for Signature Page:     III. Name of Lender for any
eventual tombstone:     IV.  Domestic Address:   V.  Eurodollar Address:      

VI. Contact Information

  Credit Contact   Operations Contact   Legal Counsel Name:           Title:    
      Address:                                   Telephone:           Facsimile:
          E Mail Address:            

 

Bid Contact

 

 

 

L/C Contact

 

 

Draft Documentation Contact

Name:           Title:           Address:                                  
Telephone:           Facsimile:           E Mail Address:          

 

Exhibit F-2 – Page 1
Form of Administrative Questionnaire

 

 

 

VII. Lender’s Fed Wire Payment Instructions

Pay to:       (Name of Lender)     (ABA#) (City/State)   (Account #) (Account
Name)   (Attention)  

VIII. Organizational Structure:

Foreign Br., organized under which laws, etc.   Lender’s Tax ID:     Tax
withholding Form Attached (For Foreign Buyers) [___] Form W-9 [___] Form W-8
[___] Form 4224 effective: ____________________ [___] Form 1001 [___] W/Hold
_________%  Effective ________________ [___] Form 4224 on file with Bank of
America from previous current years transaction ___________________      

IX. Bank of America Payment Instructions:

        Pay to: Bank of America’s Wiring Instructions

 

  Bank of America   ABA # 026009593   Credit: G/L Account # _______________  
For Further Credit to: Franklin Street Properties   RE: Obligor # 656275   ATTN:
Cheryl Bailey/Clare O’Connor

 

Exhibit F-2 – Page 2
Form of Administrative Questionnaire

 

 

 

X.  Name of Authorized Officer:   Name:   Signature:   Date:  

 

 

 

Exhibit F-2 – Page 3
Form of Administrative Questionnaire

 

 

EXHIBIT G

FORM OF SUBSIDIARY GUARANTY

CONTINUING GUARANTY

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to FRANKLIN STREET PROPERTIES CORP., a
Maryland corporation, (the “Borrower”) by BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer and the other lenders
party to that certain Second Amended and Restated Credit Agreement dated as of
October 29, 2014 (as amended, restated, extended, supplemented, or otherwise
modified in writing from time to time, the “Agreement”) by and among Borrower,
Bank of America, N.A. and the other lenders from time to time party thereto
(Bank of America, N.A. together with such lenders from time to time party to the
Agreement are collectively referred to herein as the “Lender”), the undersigned
Guarantor (the “Guarantor”) hereby furnishes its guaranty as follows:

1.     Guaranty. The Guarantor hereby unconditionally and irrevocably guarantees
to Lender the full and prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of the Guaranteed Obligations (as hereafter defined) and the
punctual performance of all of the terms contained in the documents executed by
the Borrower in favor of Lender in connection with the Guaranteed Obligations.
This Guaranty is a guaranty of payment and performance and is not merely a
guaranty of collection. As used herein, the term “Guaranteed Obligations” means
any and all existing and future indebtedness, obligations, and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary and whether for principal,
interest, premiums, fees indemnities, damages, costs, expenses or otherwise, of
the Borrower to the Lender arising under the Agreement and any instruments,
agreements or other documents of any kind or nature now or hereafter executed in
connection with the Agreement with respect to any loan or letter of credit
thereunder (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, reasonable attorneys’ fees and
expenses incurred by the Lender in connection with the collection or enforcement
thereof). Without limiting the generality of the foregoing, the Guaranteed
Obligations shall include any such indebtedness, obligations, and liabilities of
the Borrower to the Lender arising under the Agreement and any instruments,
agreements or other documents of any kind or nature now or hereafter executed in
connection with the Agreement with respect to any loan or letter of credit
thereunder (including all renewals, extensions, amendments, refinancings and
other modifications thereof) which may be or hereafter become unenforceable or
shall be an allowed or disallowed claim under any proceeding or case commenced
by or against the Guarantor or the Borrower under the Bankruptcy Code (Title 11,
United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally
(collectively, “Debtor Relief Laws”), and shall include interest that accrues
after the commencement by or against the Borrower of any proceeding under any
Debtor Relief Laws. Anything contained herein to the contrary notwithstanding,
the obligations of the Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.

2.     No Setoff or Deductions; Taxes; Payments. The Guarantor shall to the
extent permitted by applicable Laws make all payments hereunder without setoff
or counterclaim and free and clear of and without deduction for any Indemnified
Taxes. If, however, applicable Laws require the Guarantor to withhold or deduct
any Taxes, such Taxes shall be withheld or deducted in accordance with such Laws
as determined by the Guarantor taking account the information and documentation
to be delivered pursuant to the Agreement. To the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Guarantor shall be increased in accordance with Section 3.01 of the Agreement so
that after any required withholding or deduction the Lender receives an amount
equal to the sum it would have received had no such withholding or deduction for
Indemnified Taxes been made. The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.

Exhibit G – Page 1
Form of Subsidiary Guaranty

 

 

 

3.     Rights of Lender. The Guarantor consents and agrees that the Lender may,
at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof; (b)
take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Lender in its sole discretion may determine; and (d)
release or substitute one or more of any endorsers or other guarantors of any of
the Guaranteed Obligations. Without limiting the generality of the foregoing,
the Guarantor consents to the taking of, or failure to take, any action which
might in any manner or to any extent vary the risks of the Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of the
Guarantor.

4.     Certain Waivers. The Guarantor waives to the fullest extent permitted by
law (a) any defense arising by reason of any disability or other defense of the
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of the Lender) of the liability of the Borrower;
(b) any defense based on any claim that the Guarantor’s obligations exceed or
are more burdensome than those of the Borrower; (c) the benefit of any statute
of limitations affecting the Guarantor’s liability hereunder; (d) any right to
require the Lender to proceed against the Borrower, proceed against or exhaust
any security for the Guaranteed Obligations, or pursue any other remedy in the
Lender ’s power whatsoever and any defense based upon the doctrines of
marshalling of assets or of election of remedies; (e) any benefit of and any
right to participate in any security now or hereafter held by the Lender; (f)
any fact or circumstance related to the Guaranteed Obligations which might
otherwise constitute a defense to the obligations of the Guarantor under this
Guaranty and (g) any and all other defenses or benefits that may be derived from
or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties, other than the defense that the Guaranteed Obligations
have been fully performed and indefeasibly paid in full in cash.

The Guarantor expressly waives all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

5.     Obligations Independent. The obligations of the Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

6.     Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of the Lender or facilities provided by
the Lender with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to the Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Lender and shall
forthwith be paid to the Lender to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.

Exhibit G – Page 2
Form of Subsidiary Guaranty

 

 

 

7.     Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall,
unless earlier released in accordance with the Agreement, remain in full force
and effect until all Guaranteed Obligations and any other amounts payable under
this Guaranty are indefeasibly paid in full in cash and any commitments of the
Lender or facilities provided by the Lender with respect to the Guaranteed
Obligations are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower or the Guarantor is made, or the Lender
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Lender is in possession of or has released this Guaranty and regardless
of any prior revocation, rescission, termination or reduction. The obligations
of the Guarantor under this paragraph shall survive termination of this
Guaranty.

8.     Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Guarantor as subrogee of the Lender or resulting from the
Guarantor’s performance under this Guaranty, to the indefeasible payment in full
in cash of all Guaranteed Obligations. During the continuance of an Event of
Default under the Agreement, any such obligation or indebtedness of the Borrower
to the Guarantor shall be enforced and performance received by the Guarantor as
trustee for the Lender and the proceeds thereof shall be paid over to the Lender
on account of the Guaranteed Obligations, but without reducing or affecting in
any manner the liability of the Guarantor under this Guaranty.

9.     Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against the Guarantor or the Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Lender.

10.     Expenses. The Guarantor shall pay on demand all out-of-pocket expenses
(including reasonable attorneys’ fees and expenses) in any way relating to the
enforcement or protection of the Lender’s rights under this Guaranty or in
respect of the Guaranteed Obligations, including any incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and any
incurred in the preservation, protection or enforcement of any rights of the
Lender in any proceeding under any Debtor Relief Laws. The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

11.     Miscellaneous. The Lender’s books and records showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantor and conclusive, absent
manifest error, for the purpose of establishing the amount of the Guaranteed
Obligations. No provision of this Guaranty may be waived, amended, supplemented
or modified, except by a written instrument executed by the Administrative Agent
(with approval of the Required Lenders) and the Guarantor. No failure by the
Lender to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Lender and the
Guarantor in writing, this Guaranty is not intended to supersede or otherwise
affect any other guaranty now or hereafter given by the Guarantor for the
benefit of the Lender or any term or provision thereof. Capitalized terms used
herein without definition shall have the meaning ascribed to such terms in the
Agreement.

12.     Condition of Borrower. The Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Guarantor requires, and that the Lender has no duty, and the Guarantor is
not relying on the Lender at any time, to disclose to the Guarantor any
information relating to the business, operations or financial condition of the
Borrower or any other guarantor (the guarantor waiving any duty on the part of
the Lender to disclose such information and any defense relating to the failure
to provide the same).

Exhibit G – Page 3
Form of Subsidiary Guaranty

 

 

 

13.     Setoff. If an Event of Default has occurred and is continuing and if and
to the extent any payment is not made when due hereunder, the Lender may setoff
and charge from time to time any amount so due against any or all of the
Guarantor’s accounts or deposits with the Lender.

14.     Representations and Warranties. The Guarantor represents and warrants
that (a) it is organized and resident in the United States of America; (b) it is
duly organized and in good standing under the laws of the jurisdiction of its
organization and has full capacity and right to make and perform this Guaranty,
and all necessary authority has been obtained; (c) this Guaranty constitutes its
legal, valid and binding obligation enforceable in accordance with its terms;
(d) the making, existence, and performance of this Guaranty does not and will
not violate the provisions of any applicable law, regulation or order, and does
not and will not result in the breach of, or constitute a default or require any
consent under, any material agreement, instrument, or document to which it is a
party or by which it or any of its property may be bound or affected; and (e)
all consents, approvals, licenses and authorizations of, and filings and
registrations with, any governmental authority required under applicable law and
regulations for the making and performance of this Guaranty have been obtained
or made and are in full force and effect.

15.     GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK. This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Lender (and any
attempted assignment without such consent shall be void), and (b) inure to the
benefit of the Lender and its successors and permitted assigns under the
Agreement. The Guarantor hereby irrevocably (i) submits to the non exclusive
jurisdiction of any United States Federal or State court sitting in the State of
New York, City of New York in any action or proceeding arising out of or
relating to this Guaranty, and (ii) waives to the fullest extent permitted by
law any defense asserting an inconvenient forum in connection therewith. Service
of process by the Lender in connection with such action or proceeding shall be
binding on the Guarantor if sent to the Guarantor by registered or certified
mail at its address specified below or such other address as from time to time
notified by the Guarantor. The Guarantor agrees that, subject to the Section
10.07 of the Agreement, the Lender may disclose to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations of all or part of the Guaranteed Obligations, any and all
information in the Lender’s possession concerning the Guarantor this Guaranty
and any security for this Guaranty. All notices and other communications to the
Guarantor under this Guaranty shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopier to the Guarantor at its address set forth below or at such other
address in the United States as may be specified by the Guarantor in a written
notice delivered to the Lender at such office as the Lender may designate for
such purpose from time to time in a written notice to the Guarantor.

16.     WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY
APPLICABLE LAW, THE GUARANTOR AND THE LENDER EACH IRREVOCABLY WAIVES TRIAL BY
JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Executed this ___ day of ________________, _____.

[NAME OF THE GUARANTOR]

By:

Name:
Title:
Address:

Exhibit G – Page 4
Form of Subsidiary Guaranty

 

 

EXHIBIT H

CERTIFICATE TO ACCOMPANY REQUEST FOR CREDIT EXTENSION

 

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 29, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. (the “Borrower”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________________________ of Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

1.To the knowledge of the undersigned, no Default or Event of Default exists
under the Agreement or any of the other Loan Documents or would result from such
proposed Credit Extension or from the application of the proceeds thereof.



2.The representations and warranties of the Borrower contained in Article V of
the Agreement are true and correct in all material respects on and as of the
date hereof, except (a) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and (b) except that (i) the representations and
warranties contained in subsections (a), (b) and (c) of Section 5.05 refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01; and (ii) the representations and warranties
contained in Section 5.13(a) refer to the most recent update to Schedule 5.13(a)
furnished pursuant to Section 6.02(a)(ii), and are true and correct in all
material respects as of the effective date of such update, and (iii) the
representations and warranties contained in the first and second sentences of
Section 5.21 refer to the most recent update to Schedule 5.21 furnished pursuant
to Section 6.02(a)(i), and are true and correct in all material respects as of
the effective date of such update.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.

 

 

Exhibit H – Page 1
Certificate to Accompany Request for Credit Extension

 

 

 

BORROWER:

 

Franklin Street Properties Corp.,

a Maryland corporation

 

 

By: ________________________________

Name:

Title:

 

 

 

 

Exhibit H – Page 2
Certificate to Accompany Request for Credit Extension

 

 

SCHEDULE 1

RELEASED BORROWER ENTITIES

WHOLLY-OWNED SUBSIDIARIES THAT WERE BORROWERS UNDER THE ORIGINAL CREDIT
AGREEMENT, AS OF OCTOBER 29, 2014     Name Jurisdiction of Organization     FSP
121 South Eighth Street LLC Delaware FSP 1410 East Renner Road LLC Delaware FSP
380 Interlocken Corp. Delaware FSP 390 Interlocken LLC Delaware FSP 4807
Stonecroft Boulevard LLC Delaware FSP 4820 Emperor Boulevard LLC Delaware FSP
909 Davis Street LLC Delaware FSP Addison Circle Corp. Delaware FSP Addison
Circle Limited Partnership Texas FSP Addison Circle LLC Delaware FSP Blue Lagoon
Drive Corp. Delaware FSP Blue Lagoon Drive LLC Delaware FSP Collins Crossing
Corp. Delaware FSP Collins Crossing Limited Partnership Texas FSP Collins
Crossing LLC Delaware FSP Dulles Virginia LLC Delaware FSP East Baltimore Street
LLC Delaware FSP Eden Bluff Corporate Center I LLC Delaware FSP Eldridge Green
Corp. Delaware FSP Eldridge Green Limited Partnership Texas FSP Eldridge Green
LLC Delaware FSP Emperor Boulevard Limited Partnership Delaware FSP Forest Park
IV LLC Delaware FSP Forest Park IV NC Limited Partnership North Carolina FSP
Greenwood Plaza Corp. Delaware FSP Hillview Center Limited Partnership
Massachusetts FSP Holdings LLC Delaware FSP Innsbrook Corp. Delaware

 

Schedule 1 – Page 1
Released Borrower Entities

 

 

 

FSP Investments LLC Massachusetts FSP Lakeside Crossing I LLC Delaware FSP
Legacy Tennyson Center LLC Delaware FSP Liberty Plaza Limited Partnership Texas
FSP Montague Business Center Corp. Delaware FSP Northwest Point LLC Delaware FSP
One Legacy Circle LLC Delaware FSP One Overton Park LLC Delaware FSP One Ravinia
Drive LLC Delaware FSP Park Seneca Limited Partnership Massachusetts FSP Park
Ten Development Corp. Delaware FSP Park Ten Development LLC Delaware FSP Park
Ten Limited Partnership Texas FSP Park Ten LLC Delaware FSP Park Ten Phase
II  Limited Partnership Texas FSP Property Management LLC Massachusetts FSP
Protective TRS Corp. Massachusetts FSP River Crossing LLC Delaware FSP Willow
Bend Office Center Corp. Delaware FSP Willow Bend Office Center Limited
Partnership Texas FSP Willow Bend Office Center LLC Delaware FSP 1001 17th
Street LLC Delaware FSP 1999 Broadway LLC Delaware FSP 999 Peachtree Street LLC
Delaware FSP Westchase LLC Delaware FSP Southfield Centre Limited Partnership
Massachusetts

 

 

Schedule 1 – Page 2
Released Borrower Entities

 

 

SCHEDULE 2.01

COMMITMENTS
AND APPLICABLE PERCENTAGES

Lender Revolver Loan
Commitment Applicable
Revolver
Percentage Bank of America, N.A. $108,333,333.33 21.666666667% Bank of Montreal
$ 69,444,444.44 13.888888889% Regions Bank $ 69,444,444.44 13.888888889%
Citizens Bank, National Association $ 55,555,555.56 11.111111111% BBVA Compass $
47,222,222.22 9.444444444% PNC Bank, National Association $ 47,222,222.22
9.444444444% U.S. Bank National Association $ 33,333,333.33 6.666666667% Capital
One, N.A. $ 27,777,777.78 5.555555556% TD Bank, N.A. $ 27,777,777.78
5.555555556% Branch Banking and Trust Company $ 13,888,888.89 2.777777778% Total
$500,000,000.00 100.000000000%

 

Lender Term Loan
Commitment Applicable
Term Loan
Percentage Bank of America, N.A. $86,666,666.67 21.666666667% Bank of Montreal
$55,555,555.56 13.888888889% Regions Bank $55,555,555.56 13.888888889% Citizens
Bank, National Association $44,444,444.44 11.1111111111% BBVA Compass
$37,777,777.78 9.444444444% PNC Bank, National Association $37,777,777.78
9.444444444% U.S. Bank National Association $26,666,666.67 6.666666667% Capital
One, N.A. $22,222,222.22 5.555555556% TD Bank, N.A. $22,222,222.22 5.555555556%
Branch Banking and Trust Company $11,111,111.11 2.777777778% Total
$400,000,000.00 100.000000000%

 

 

 

Schedule 2.01 – Page 1
Commitments and Applicable Percentages

 

 

SCHEDULE 5.05

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS



None

 

 

 

 

Schedule 5.05 – Page 1
Supplement to Interim Financial Statements

 

 

SCHEDULE 5.06

LITIGATION

None

 

 

 

 

Schedule 5.06 – Page 1
Litigation

 

 

SCHEDULE 5.09

ENVIRONMENTAL DISCLOSURE ITEMS



None

 

 

 

 

 

Schedule 5.09 – Page 1
Environmental Disclosure Items

 

 

SCHEDULE 5.12(d)

PENSION PLAN OBLIGATIONS

None

 

 

 

 

Schedule 5.12(d) – Page 1
Pension Plan Obligations

 

 

SCHEDULE 5.13

SUBSIDIARIES; OTHER EQUITY INVESTMENTS




Part (a).     Subsidiaries.

      Jurisdiction of   Name Form of Entity Organization         1 FSP 121 South
Eighth Street LLC limited liability company Delaware 2 FSP 1001 17th Street LLC
limited liability company Delaware 3 FSP 1999 Broadway LLC limited liability
company Delaware 4 FSP 380 Interlocken Corp. corporation Delaware 5 FSP 390
Interlocken LLC limited liability company Delaware 6 FSP 4807 Stonecroft
Boulevard LLC limited liability company Delaware 7 FSP 4820 Emperor Boulevard
LLC limited liability company Delaware 8 FSP 5010 Street LLC limited liability
company Delaware 9 FSP 505 Waterford LLC limited liability company Delaware 10
FSP 801 Marquette Avenue LLC limited liability company Delaware 11 FSP 909 Davis
Street LLC limited liability company Delaware 12 FSP 999 Peachtree Street LLC
limited liability company Delaware 13 FSP Addison Circle Corp. corporation
Delaware 14 FSP Addison Circle Limited Partnership limited partnership Texas 15
FSP Addison Circle LLC limited liability company Delaware 16 FSP Blue Lagoon
Drive Corp. corporation Delaware 17 FSP Blue Lagoon Drive LLC limited liability
company Delaware 18 FSP Collins Crossing Corp. corporation Delaware

 

Schedule 5.13 – Page 1
Subsidiaries; Other Equity Investments

 

 

 

19 FSP Collins Crossing Limited Partnership limited partnership Texas 20 FSP
Collins Crossing LLC limited liability company Delaware 21 FSP Dulles Virginia
LLC limited liability company Delaware 22 FSP East Baltimore Street LLC limited
liability company Delaware 23 FSP Eden Bluff Corporate Center I LLC limited
liability company Delaware 24 FSP Eldridge Green Corp. corporation Delaware 25
FSP Eldridge Green Limited Partnership limited partnership Texas 26 FSP Eldridge
Green LLC limited liability company Delaware 27 FSP Emperor Boulevard Limited
Partnership limited partnership Delaware 28 FSP Forest Park IV LLC limited
liability company Delaware 29 FSP Forest Park IV NC Limited Partnership limited
partnership North Carolina 30 FSP GN Dallas LLC limited liability company
Delaware 31 FSP Greenwood Plaza Corp. corporation Delaware 32 FSP Hillview
Center Limited Partnership limited partnership Massachusetts 33 FSP Holdings LLC
limited liability company Delaware 34 FSP Innsbrook Corp. corporation Delaware
35 FSP Investments LLC limited liability company Massachusetts 36 FSP Irving
Texas LLC limited liability company Delaware 37 FSP Lakeside Crossing I LLC
limited liability company Delaware 38 FSP Legacy Tennyson Center LLC limited
partnership Texas 39 FSP Liberty Plaza Limited Partnership limited partnership
Texas 40 FSP Montague Business Center Corp. corporation Delaware 41 FSP
Northwest Point LLC limited liability company Delaware 42 FSP One Overton Park
LLC limited liability company Delaware 43 FSP One Legacy Circle LLC limited
liability company Delaware 44 FSP One Ravinia Drive LLC limited liability
company Delaware 45 FSP Park Seneca Limited Partnership limited partnership
Massachusetts

 

Schedule 5.13 – Page 2
Subsidiaries; Other Equity Investments

 

 

 

46 FSP Park Ten Development Corp. corporation Delaware 47 FSP Park Ten
Development LLC limited liability company Delaware 48 FSP Park Ten Limited
Partnership limited partnership Texas 49 FSP Park Ten LLC limited liability
company Delaware 50 FSP Park Ten Phase II Limited Partnership limited
partnership Texas 51 FSP Property Management LLC limited liability company
Massachusetts 52 FSP Protective TRS Corp. corporation Massachusetts 53 FSP PT
Houston LLC limited liability company Delaware 54 FSP REIT Protective Trust
trust Massachusetts 55 FSP River Crossing LLC limited liability company Delaware
56 FSP Westchase  LLC limited liability company Delaware 57 FSP Willow Bend
Office Center Corp. corporation Delaware 58 FSP Willow Bend Office Center LLC
limited liability company Delaware 59 FSP Willow Bend Office Center Limited
Partnership limited partnership Texas

 

Part (b).     Sponsored REITs

  Sponsored REIT Name Form of Entity Organization           FSP 1441 Main Street
Corp. corporation Delaware   FSP 1441 Main Street LLC limited liability company
Delaware   FSP 1441 Main Street TRS Corp. corporation Delaware   FSP 1441 Main
Street Trust trust Delaware   FSP 303 East Wacker Drive Corp. corporation
Delaware   FSP 303 East Wacker Drive LLC limited liability company Delaware  
FSP 385 Interlocken Development Corp. corporation Delaware   FSP 385 Interlocken
LLC limited liability company Delaware

 

Schedule 5.13 – Page 3
Subsidiaries; Other Equity Investments

 

 

 

  FSP 50 South Tenth Street Corp. Liquidating Trust N/A N/A   FSP 505 Waterford
Corp. Liquidating Trust N/A N/A   FSP 5601 Executive Drive Corp. Liquidating
Trust N/A N/A   FSP Centre Pointe V Corp. corporation Delaware   FSP Centre
Pointe V LLC limited liability company Delaware   FSP Energy Tower I Corp.
corporation Delaware   FSP Energy Tower I Limited Partnership limited
partnership Texas   FSP Energy Tower I LLC limited liability company Delaware  
FSP Galleria North Corp. Liquidating Trust N/A N/A   FSP Grand Boulevard Corp.
corporation Delaware   FSP Grand Boulevard LLC limited liability company
Delaware   FSP Highland Place I Corp. corporation Delaware   FSP Lakeside
Crossing II Corp. corporation Delaware   FSP Lakeside Crossing II LLC limited
liability company Delaware   FSP Monument Circle Corp. corporation Delaware  
FSP Monument Circle LLC limited liability company Delaware   FSP Phoenix Tower
Corp. Liquidating Trust N/A N/A   FSP Satellite Place Corp. corporation Delaware
  FSP Union Centre Corp. corporation Delaware   FSP Union Centre LLC limited
liability company Delaware

 

Schedule 5.13 – Page 4
Subsidiaries; Other Equity Investments

 

 

SCHEDULE 5.21

ELIGIBLE UNENCUMBERED PROPERTY POOL PROPERTIES

  Name City State Type S.F. CBD &
Urban Infill Suburban 1 FSP Park Seneca Charlotte NC Office 109,674   X 2 FSP
Hillview Center Milpitas CA Office 36,288 X   3 FSP Forest Park Charlotte NC
Office 62,212   X 4 FSP Centennial Technology Cent Colorado Springs CO Office
110,405   X 5 FSP Willow Bend Office Center Plano TX Office 117,050   X 6 FSP
Meadow Point Corp Chantilly VA Office 138,537   X 7 FSP Timberlake Chesterfield
MO Office 232,766   X 8 FSP Federal Way Federal Way WA Office 117,010   X 9 FSP
Northwest Point Elk Grove Village IL Office 176,848   X 10 FSP Timberlake East
Chesterfield MO Office 116,197   X 11 FSP Park Ten LP Houston TX Office 157,460
  X 12 FSP Montague Business Center San Jose CA Office 145,951 X   13 FSP
Addison Circle Corp. Addison TX Office 293,926 X   14 FSP Collins Crossing Corp.
Richardson TX Office 298,766 X   15 FSP Innsbrook Corp Glen Allen VA Office
298,456   X 16 FSP 380 Interlocken Corp Broomfield CO Office 240,184   X 17 FSP
Blue Lagoon Drive Corp Miami FL Office 212,619 X   18 FSP Eldridge Green Corp
Houston TX Office 248,399 X   19 FSP Greenwood Plaza Englewood CO Office 196,236
X   20 FSP River Crossing Indianapolis IN Office 205,059 X   21 FSP Park Ten
Phase II Corp. Houston TX Office 156,746   X 22 Liberty Plaza Addison TX Office
218,934 X  

 

Schedule 5.21 – Page 1
Eligible Unencumbered Property Pool Properties

 

 

 

23 One Overton Place Atlanta GA Office 387,267 X   24 390 Interlocken Corp
Broomfield CO Office 241,516   X 25 FSP East Baltimore Baltimore MD Office
325,445 X   26 Lakeside Crossing Sl. Louis MO Office 127,778   X 27 Loudoun Tech
Center Dulles VA Office 136,658   X 28 Stonecroft-Chantilly Chantilly VA Office
111,469   X 29 Eden Bluff - Eden Prairie Eden Prairie MN Office 153,028   X 30
121 South 8th Street Minneapolis MN Office 475,012 X   31 Emperor Boulevard
Durham NC Office 259,531   X 32 Legacy Tennyson Center Plano TX Office 202,600  
X 33 One Legacy Circle Plano TX Office 214,110 X   34 909 Davis Evanston IL
Office 195,245 X   35 One Ravinia Atlanta GA Office 386,603 X   36 Westchase
Houston TX Office 629,025 X   37 FSP 999 Peachtree Street Atlanta GA Office
621,946 X   38 FSP 1999 Broadway Denver CO Office 673,839 X   39 FSP 1001 17th
Street Denver CO Office 655,420 X  

 

Schedule 5.21 – Page 2
Eligible Unencumbered Property Pool Properties

 

 

SCHEDULE 7.02(g)

INVESTMENTS

None

 

 

 

 

 

 

Schedule 7.02(g) – Page 1
Investments

 

 

SCHEDULE 7.08

TRANSACTIONS WITH AFFILIATES

None

 

 

 

 

 

 

Schedule 7.08 – Page 1
Transactions with Affiliates

 

 

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

BORROWER:

401 Edgewater Place, Suite 200

Wakefield, Massachusetts 01880-6210

Attention: Chief Financial Officer

Telephone: (781) 557-1300 [(781) 557-1341]

Facsimile: (781) 246-2807

Electronic Mail: jdemeritt@franklinstreetproperties.com

 

With an electronic mail copy to: bfournier@franklinstreetproperties.com,
scarter@franklinstreetproperties.com, gcarter@franklinstreetproperties.com,
jdemeritt@franklinstreetproperties.com

 

 

With a copy to: WilmerHale   60 State Street   Boston, Massachusetts  02109  
Attention:  Kenneth Hoxsie, Esq.   Telephone: (617) 526-6681   Telecopier: (617)
526-6000   Electronic Mail:  kenneth.hoxsie@wilmerhale.com

 

 

 

 

 

 

 

 

 

[Administrative Agent; L/C Issuer and Swing Line Lender addresses on following
page(s)]

 

Schedule 10.02 – Page 1
Administrative Agent’s Office; Certain Addresses for Notices

 

 

ADMINISTRATIVE AGENT:

Administrative Agent’s Office
(for payments and Requests for Borrowings):



Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:  Gerardine Hawe
Telephone: 617 346-5240
Telecopier : 617 346-4670
Electronic Mail:  gerardine.hawe@baml.com

And

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:  Clare M. O’Connor
Telephone: 617 346-0121
Telecopier : 617 346-4670
Electronic Mail:  clare.m.o’connor@baml.com

ABA #0260-0959-3
GL#_______________
Account Name:  GA incoming Wire Account
Reference: Franklin Street Properties/ Obligor #656275
Attn: Gerardine Hawe/ William White

 

Schedule 10.02 – Page 2
Administrative Agent’s Office; Certain Addresses for Notices

 

 

Other Notices as Administrative Agent:
Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:  Gerardine Hawe
Telephone: 617 346-5240
Telecopier : 617 346-4670
Electronic Mail:  gerardine.hawe@baml.com

And

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:  Clare M. O’Connor
Telephone: 617 346-0121
Telecopier : 617 346-4670
Electronic Mail:  clare.m.o’connor@baml.com

With a copy to: Goulston & Storrs, PC   400 Atlantic Avenue   Boston,
Massachusetts  02110   Attention:  James Lerner, Esq.   Telephone: (617)
574-3525   Telecopier: (617) 574-7607   Electronic
Mail:  jlerner@goulstonstorrs.com

 

 

Schedule 10.02 – Page 3
Administrative Agent’s Office; Certain Addresses for Notices

 

 

L/C ISSUER:

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:  Gerardine Hawe
Telephone: 617 346-5240
Telecopier : 617 346-4670
Electronic Mail:  gerardine.hawe@baml.com

And

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:  Clare M. O’Connor
Telephone: 617 346-0121
Telecopier : 617 346-4670
Electronic Mail:  clare.m.o’connor@baml.com

With a copy to:Goulston & Storrs, PC
400 Atlantic Avenue
Boston, Massachusetts 02110
Attention: James Lerner, Esq.
Telephone: (617) 574-3525
Telecopier: (617) 574-7607
Electronic Mail:  jlerner@goulstonstorrs.com

 

Schedule 10.02 – Page 4
Administrative Agent’s Office; Certain Addresses for Notices

 

 

SWING LINE LENDER:

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:  Gerardine Hawe
Telephone: 617 346-5240
Telecopier : 617 346-4670
Electronic Mail:  gerardine.hawe@baml.com

And

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:  Clare M. O’Connor
Telephone: 617 346-0121
Telecopier : 617 346-4670
Electronic Mail:  clare.m.o’connor@baml.com

ABA #0260-0959-3
GL#_______________
Account Name:  GA incoming Wire Account
Reference: Franklin Street Properties/ Obligor #656275
Attn: Gerardine Hawe/ William White

With a copy to:Goulston & Storrs, PC
400 Atlantic Avenue
Boston, Massachusetts 02110
Attention: James Lerner, Esq.
Telephone: (617) 574-3525
Telecopier: (617) 574-7607
Electronic Mail:  jlerner@goulstonstorrs.com

 

Schedule 10.02 – Page 5
Administrative Agent’s Office; Certain Addresses for Notices

 

 

LENDERS:

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:  Gerardine Hawe
Telephone: 617 346-5240
Telecopier : 617 346-4670
Electronic Mail:  gerardine.hawe@baml.com

And

Bank of America, N.A.
225 Franklin Street
MA1 225-02-04
Boston, MA 02110
Attn:  Clare M. O’Connor
Telephone: 617 346-0121
Telecopier : 617 346-4670
Electronic Mail:  clare.m.o’connor@baml.com

With a copy to:Goulston & Storrs, PC
400 Atlantic Avenue
Boston, Massachusetts 02110
Attention: James Lerner, Esq.
Telephone: (617) 574-3525
Telecopier: (617) 574-7607
Electronic Mail:  jlerner@goulstonstorrs.com

 

Citizens Bank, National Association
28 State Street
Boston, MA 02108
Attn:  Lisa M. Greeley
Telephone: 617 725-5602
Telecopier : 617 725-5695
Electronic Mail:  Lisa.M.Greeley@rbscitizens.com

Compass Bank
8080 N. Central Expy, Ste. 310
Dallas, Texas 75206
Attn:  Katie Morrow
Telephone: 214-360-8856
Telecopier: ___________
Electronic Mail:  Katie.morrow@bbvacompass.com

PNC Bank, National Association
1600 Market Street, 30th Floor
Philadelphia, Pennsylvania 19103
Attn:  Andrew D. Coler
Telephone: 215 585-6068
Telecopier: 215 585-5806
Electronic Mail:  Andrew.coler@pnc.com



Schedule 10.02 – Page 6
Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

Regions Bank
3050 Peachtree Road NW, Suite 400
Atlanta, Georgia 30305
Attn:  Paul E. Burgan
Telephone: 404 995-7648
Telecopier: 404 279-7475
Electronic Mail:  Paul.Burgan@Regions.com

U.S. Bank National Association
One Federal Street, 9th Floor
Boston, Massachusetts 02110
Attn:  David W. Heller
Telephone: 617 603.7657
Telecopier: 617 603.7645
Electronic Mail:  dave.heller@usbank.com



Capital One, N.A.
1680 Capital One Drive, 10th Floor
McLean, Virginia 22102
Attn:  Frederick H. Denecke
Telephone: 703.720.6760
Telecopier: 703.720.2026
Electronic Mail:  Frederick.denecke@capitalone.com

Branch Banking and Trust Company
200 W. Second Street, 16th Floor
Winston Salem, North Carolina 27101
Attn: Ahaz Armstrong
Telephone: 336 733-2575
Telecopier: 336 733-2740
Electronic Mail:  Ahaz.armstrong@bbandt.com

TD Bank, N.A.
200 State Street, 8th Floor
Boston, Massachusetts 02109-2605
Attn:  Scott Wisdom
Telephone: 617.737.3641
Telecopier : 617.737.0238
Electronic Mail:  scott.wisdom@td.com

Bank of Montreal
115 S. LaSalle Street, 35th Floor-West
Chicago, Illinois 60603
Attn: Lloyd Baron
Telephone: 312.461.6812
Telecopier: 312.461.2968
Electronic Mail:   Lloyd.baron@bmo.com

 

Schedule 10.02 – Page 7
Administrative Agent’s Office; Certain Addresses for Notices

 

 

SCHEDULE 10.06(b)(v)

COMPETITORS OF BORROWER

Boston Properties, Inc.

Brandywine Realty Trust

Brookfield Office Properties, Inc.

Camden Property Trust

CB Richard Ellis Group, Inc

CommonWealth REIT

Corporate Office Properties Trust

Douglas Emmett, Inc.

DTC Real Estate

Duke Realty Corporation

Equity Office Management, L.L.C.

Equity Residential

Highwoods Properties, Inc.

Kilroy Realty Corporation

Lexington Realty Trust

Liberty Property Trust

Mack-Cali Realty Corporation

MPG Office Trust, Inc.

Parkway Properties, Inc.

PS Business Parks, Inc.

Simon Property Group Inc.

SL Green Realty Corp.

Stifel Nicolaus & Co.

Vornado Realty Trust

Washington Real Estate Investment Trust

W.P. Carey & Co., LLC

 

 

Schedule 10.06(b)(v) – Page 1
Competitors of Borrower



